  Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 1 of 65



                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK



DANIEL KLEEBERG, LISA STEIN,
and AUDREY HAYS,

                                Plaintiffs,
                                                  Civil Action No. 16-CV-9517(LAK) (KDP)
                   vs.

LESTER EBER, ALEXBAY, LLC f/k/a
LESTER EBER, LLC., ELLIOT W. GUMAER,
JR. and WENDY EBER,

                             Defendants,

  and

EBER BROS. & CO., INC., EBER
BROS. WINE AND LIQUOR
CORP., EBER BROS. WINE
& LIQUOR METRO, INC., EBER
CONNECTICUT, LLC, EBER-RHODE
ISLAND, LLC, EBER BROS. ACQUISITION
CORP, EBER-METRO, LLC, and SLOCUM &
SONS OF MAINE, INC.,

                     Nominal Defendants,

  and

CANANDAIGUA NATIONAL BANK
& TRUST,

            Nominal Intervenor Defendant.




                 EXPERT REPORT OF FRANK C. TORCHIO

                                  June 28, 2019




                                                                                     126
      Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 2 of 65



                                                  TABLE OF CONTENTS

I. INTRODUCTION AND SUMMARY OF OPINIONS.......................................................... 1

II. QUALIFICATIONS AND COMPENSATION .................................................................... 3

III. MATERIALS RELIED UPON ............................................................................................. 5

IV. GLOSSARY ............................................................................................................................ 5

V. FACTUAL BACKGROUND .................................................................................................. 6
      A. The Trust ..................................................................................................................... 6
      B. Eber-Related Companies............................................................................................ 7
      C. The 2012 Assignment to Alexbay............................................................................... 9

VI. LIABILITIES OF EBER METRO AND EBER W&L .................................................... 12
      A. Reasonableness of Interest Rates for Lester Eber’s Loan and Line of Credit .... 12

VII. THE EBER-CT ASSET...................................................................................................... 14
      A. Valuation Methods Considered for Eber-CT ......................................................... 15
      B. Valuations based on prior Transactions and an Offer for Eber-CT Stock ......... 24
            i) Acquisition of Slocum – 2005 ..................................................................... 26
            ii) 15% Sale to Eder-Goodman – 2008 ........................................................... 27
            iii) 15% Offer by Southern Wine & Spirits – 2007 ........................................ 31
            iv) Sale of 6% to Polebridge Bowman – 2010 ................................................. 33
      C. Valuation Indications from Transactions for and Trading in Comparable
         Companies ................................................................................................................. 34
            i) Transaction Comparables .......................................................................... 34
            ii) Trading Comparables ................................................................................. 35

VIII. OTHER ASSETS OF EBER COMPANIES ................................................................... 36

IX. SOLVENCY/MVE OF EBER METRO AND EBER W&L ............................................ 37
      A. Eber Metro ................................................................................................................ 37
      B. Eber W&L ................................................................................................................. 37
    Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 3 of 65



                  I. INTRODUCTION AND SUMMARY OF OPINIONS

       1.      I am the President of Forensic Economics, Inc. and have been retained by the

Eber Defendants in this Action.1 For this Report, I have been asked to provide an opinion

regarding the market value of equity (“MVE”) of the capital stock of Eber Bros. Wine & Liquor

Metro, Inc., a New York corporation (“Eber Metro”), as of May 23, 2012 (the “Valuation

Date”).2 The market value of equity, as I apply the term in this Report, is also known as fair

market value which is defined as:

               … the amount at which property would change hands between a
               willing seller and a willing buyer when neither is acting under
               compulsion and when both have reasonable knowledge of the
               relevant facts.3

       2.      Based on my conclusions about the MVE of Eber Metro stock as of May 23,

2012, I have also been asked to provide an opinion as to whether, immediately prior to the

assignment of the capital stock of Eber Metro to Alexbay in June 2012, Eber Bros. Wine and

Liquor Corp., a New York corporation (“Eber W&L”) and Eber Metro, were insolvent, within



       1
          A Complaint was filed in this matter on December 9, 2016 (the “Complaint”). The
Plaintiffs filed a Third Amended Complaint on June 14, 2019 (the “Amended Complaint”). The
Eber Defendants include: Defendants Lester Eber, Alexbay LLC (“Alexbay”), and Wendy Eber
and Nominal Defendants Eber Bros. & Co., Inc., Eber W&L, Eber Metro, Eber Connecticut LLC
(“Eber-CT”), Eber-Rhode Island, LLC, Eber Bros. Acquisition Corp, Eber-Metro, LLC, and
Slocum & Sons of Maine, Inc..
        2
          May 23, 2012 is the date of the filing with Monroe County Clerk of the Order of Hon.
Matthew A. Rosenbaum, J.S.C. in Alexbay, LLC v. Eber Bros. Wine & Liquor Corp., et al. (Sup.
Ct., Monroe County, Index No. 2012-1919), that Alexbay’s acceptance by assignment in lieu of
foreclosure of all the capital stock of Eber Metro (collateral securing $3.65 million of obligations
of Eber Metro to Alexbay, LLC then in default), in full satisfaction of such obligations, was
“commercially reasonable” under NY UCC 9-620 and 9-627 (the “2012 Transaction”).
        3
          See S. Pratt, Valuing a Business: The Analysis and Appraisal of Closely Held
Companies, Fifth Edition, McGraw-Hill, 2000, pp. 41-42, quoting the American Society of
Appraisers, Business Valuation Standards – Definitions. Shannon Pratt also notes that this
definition of fair market value “comports” with the Internal Revenue Code and Revenue Ruling
59-60.

                                                 1
    Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 4 of 65



the meaning of New York Debtor and Creditor Law, Sections 273 and 276. I have been advised,

and I understand, for purposes of New York Debtor and Creditor Law, Sections 273 and 276,

that a company would be insolvent when the present “fair salable value” of its assets is less than

the amount that will be required to pay its probable liability on its existing debts as they become

absolute and matured. Debt includes any legal liability, whether matured or unmatured,

liquidated or unliquidated, absolute, fixed or contingent. I interpret “fair salable value” to be

equivalent to the definition of fair market value herein.

       3.       As of May 23, 2012, (a) Eber W&L owned 100% of the outstanding capital stock

of Eber Metro, all of which was subject to a validly perfected first priority security interest in

favor of Alexbay; (b) Eber Metro owned 79% of the membership units (“Units”) of Eber-CT, a

Delaware limited liability company. As of such date, Eder-Goodman, LLC (“Eder-Goodman”),

and Polebridge Bowman Partners, LLC (“Polebridge Bowman), both of which I understand are

not affiliated with any of the Eber entities, owned 15% and 6% of the Units, respectively.4

       4.       As of the Valuation Date, the only operating entity owned by Eber Metro, and

therefore beneficially owned by Eber W&L, was Eber-CT. Therefore, I analyzed several

different indicators of MVE for Eber-CT. These indicators include valuations based on: 1) prior

transactions in or offers to buy Eber-CT shares; 2) traded comparable companies; and 3)

transactions for comparable companies. Due to the financial status of Eber-CT on the Valuation

Date and a lack of future financial projections, I calculate my MVE of Eber-CT by applying

various ratios of Enterprise Value to last 12 months revenue (“EV/Revenue”) to Eber-CT’s last

12 months of revenue as of the Valuation Date. Enterprise Value for a company is defined as the

market capitalization of its operating assets, which is equal to its MVE, plus any debt, minus


       4
           See Amended Complaint, ¶¶ 38-39, 90, 97, 127, and 129(c).

                                                  2
    Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 5 of 65



cash. Cash is subtracted because it is not an operating asset. I also adjust Eber-CT’s MVE due

to the priority claims of Eder-Goodman on the Valuation Date and discussed in VII. B. ii).5

       5.      The MVE for Eber Metro is computed as the MVE of Eber-CT attributed to Eber

Metro’s percentage ownership of Eber-CT, plus other Eber Metro assets, minus liabilities for

which Eber Metro was an obligor. The MVE for Eber W&L is computed as the MVE of Eber

Metro attributed to Eber W&L’s percentage ownership of Eber Metro, plus other Eber W&L

assets, minus liabilities for which Eber W&L was an obligor.

       6.      I assessed the solvency of Eber Metro and Eber W&L by determining the

difference between the present fair saleable value of its assets and the amount that will be

required to pay its probable liability on its existing debts as they become absolute and matured.

If the liabilities exceed the assets, then the entity is deemed to be insolvent based on my

valuation. If the assets exceed the liabilities, then the entity is deemed to be solvent based on my

valuation.

       7.      I reserve the right to amend my conclusions to reflect new information available

to me in the discovery process, information provided by other experts in the litigation, future

rulings from the Court in this Action, other rulings binding on this Court, or any motions and

trial proceedings.



                     II. QUALIFICATIONS AND COMPENSATION

       8.      I am the President of Forensic Economics, Inc., located in Rochester, New York.

I founded Forensic Economics, Inc. in 1989. I have consulted on issues pertaining to financial



       5
         Eder-Goodman’s priority claims are detailed in Sections 8.2 and 8.3 of the Amended
and Restated Limited Liability Company Agreement of Eber-Connecticut, LLC. I have attached
Section 8 of this document as Exhibit E. See EB-00022891-95.

                                                 3
    Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 6 of 65



valuations, regulatory economics, transfer pricing, financial-economic analysis, and analysis of

the response of stock prices to public information in securities fraud lawsuits for about 30 years.

Forensic Economics, Inc. historically has been retained by both plaintiffs and defendants in such

cases.

         9.    I am an Executive Professor of finance at the Simon Business School at the

University of Rochester. I have taught courses that cover topics including market efficiency,

event studies, damages in securities litigation, and valuation of businesses and securities.

         10.   I have submitted expert reports in numerous litigation matters in the United

States, Australia, Canada, and the U.K. I have testified at trials, arbitrations, and depositions in

United States Federal District Courts, in state courts including the Delaware Court of Chancery,

Canada, the U.K, and in Switzerland.

         11.   I have co-authored an article with Professor Michael Barclay about trading

models used for calculating damages in securities lawsuits. The article is published in Duke

University School of Law’s Law and Contemporary Problems (Volume 64, Spring-Summer

2001). I have authored a published article about the proper event study analysis in securities

litigation, which was published in The Journal of Corporation Law (Volume 35:1, 2009). I have

also co-authored a paper about the effect of size premiums from the lack of liquidity, which was

published in the Journal of Business Valuation and Economic Loss Analysis (Volume 9:1, 2014).

         12.   I hold an MBA in Finance and Economics (1982) from the University of

Rochester’s Simon Business School. I was the 1991 Rosenthal Fellow at the University of

Rochester for innovative developments in applying financial economic theory. I have also been

awarded the Chartered Financial Analyst (CFA®) designation and am a member of the CFA

Institute. My resume is attached as Exhibit A.



                                                  4
    Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 7 of 65



        13.     My compensation is based on the number of hours worked on this assignment, as

well as out-of-pocket expenses. My hourly rate is $550. To assist me, I used employees of

Forensic Economics, Inc. who worked under my supervision and at my direction for this

assignment. Forensic Economics, Inc.’s hourly rates for those employees range from $155 to

$315.



                               III. MATERIALS RELIED UPON

        14.     In the course of my assignment in this Action, I have reviewed numerous

documents, including: the Complaint and Amended Complaints; and other case documents

produced by various parties to this litigation. The attached Exhibit B is a comprehensive list of

materials I relied upon in connection with this Report. Specific documents and information

relied upon in reaching my opinions are cited throughout this Report.



                                       IV. GLOSSARY

        15.     The following are selected terms/abbreviation and definitions used in this Report

and Exhibits to this Report:

         Term/Abbreviation              Definition
         Assets                         Resources that an individual, corporation or country
                                        owns or controls with the expectation that it will provide
                                        a future benefit
         Cash                           Currency and coins, negotiable checks, and balances in
                                        bank accounts.
         Debt                           The amount of money owed by a firm to a lender.
         Earnings                       A term with no precise meaning but used to mean
                                        income or sometimes profit, such as NPAT or net
                                        income.
         EBIT                           Earnings Before Interest and Taxes.
         EBITDA                         Earnings before interest, tax, depreciation and
                                        amortization.



                                                 5
    Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 8 of 65



         Term/Abbreviation               Definition
         Enterprise Value or EV          The market capitalization of its operating assets, which
                                         is equal to its market value of equity plus the amount of
                                         debt owed to its debtors minus its cash balance.
         Equity                          The common stock of a company.
         Face Value                      The dollar amount stated for a security on the balance
                                         sheet, sometimes referred to as par value.
         Market Value of Equity or       The amount at which property would change hands
         MVE or Fair Market Value        between a willing seller and a willing buyer when
                                         neither is acting under compulsion and when both have
                                         reasonable knowledge of the relevant facts
         Liabilities                     The dollar amount of claims on a firm’s assets that must
                                         be satisfied before equity claims.
         Revenue                         The income that a firm receives from the sale of a good
                                         or service to its customers
         Valuation Ratio (or             Valuation ratios are usually the ratios of either price per
         Valuation Multiples)            share or enterprise value to financial variables such as
                                         earnings per share, EBIT, EBITDA, or revenue.




                                V. FACTUAL BACKGROUND

       16.     In this Section, I will describe below the parties involved, certain transactions,

and other events that are relevant to this matter.

A. The Trust

       17.     Allen Eber created a trust in his will dated October 27, 1969 (the “Trust”). The

Trust had three beneficiaries, Allen’s children, each with a 1/3 interest: Lester Eber, Sally

Kleeberg, and Mildred Boslov. Due to the passing of Sally Kleeberg and Mildred Boslov, the

beneficiaries of the Trust were, at the Valuation Date: Lester Eber (1/3); Audrey Hays (1/3);

Daniel Kleeberg (1/6); and Lisa Stein (1/6).




                                                     6
    Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 9 of 65



B. Eber-Related Companies

       18.     There are several Eber-related companies. The following is a brief description of

some of the Eber-related companies, as well as a flow-chart that provides a summary of the

ownership structure.

       19.     Eber Brothers & Co., Inc. (“Eber Bros.”) is a New York company founded in

1917. At the Valuation Date, Eber Bros. had been owned by the Trust since the 1970’s and had

no operations since the late 1980’s, and therefore was dormant.

       20.     Eber W&L is a New York company founded in 1935 and was a wholesale wine

and liquor distributor in upstate New York. At the Valuation Date, Eber W&L was majority

owned by Eber Bros., with the Trust having a direct minority interest. Eber W&L had not been

an operating entity since 2007, and therefore was dormant.

       21.     Eber Metro is a New York company founded in 1996 and was a wholesale wine

and liquor distributor in downstate New York. Prior to the 2012 Transaction, Eber Metro was a

wholly-owned subsidiary of Eber W&L. After the 2012 Transaction, Eber Metro became a

wholly-owned subsidiary of Alexbay. Eber Metro has not been an operating entity since 2004

and was a holding company as of the Valuation Date.

       22.     Eber-CT is a Delaware limited liability company founded in 2005. Eber-CT

acquired a wine and liquor distributorship from Slocum & Sons (“Slocum”) in 2005. Eber-CT

currently operates as a wine and liquor distributor in Connecticut and is the only operating entity

in the Eber-related companies. At the time of the 2012 Transaction, Eber Metro owned 79% of

Eber-CT.

       23.     Alexbay, LLC (“Alexbay”) is a Connecticut limited liability company founded in

2011. Alexbay is wholly owned by Lester Eber. Alexbay was a holding company as of the

Valuation Date.
                                                 7
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 10 of 65



       24.     The figure below summarizes the organizational structure of some of the Eber

Entities prior to the Valuation Date.




                                               8
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 11 of 65



C. The 2012 Assignment to Alexbay

       25.     In the early 2000s, Southern Wine & Spirits (“Southern”), the largest wine and

liquor distributor in the United States and based in Florida, moved into the New York market.

Southern began a series of actions, such as hiring key employees away from Eber W&L and

luring suppliers away from Eber W&L. Eber W&L’s business began a downward spiral from

which it did not recover.

       26.     From time to time,6 Lester Eber made personal loans7 and provided lines of

credit8 to Eber W&L and Eber Metro to assist those companies to fund outstanding liabilities and

to remain in business. These loans and lines of credit were secured by the assets of Eber W&L

and Eber Metro.9

       27.     In the Winter of 2011-2012, Eber-CT continued to generate negative profit. Eber-

CT continued to incur annual net losses (losing $908,800 for the fiscal year ended May 30, 2011

and $363,132 for the fiscal year ended May 30, 2012).10 It is my understanding that:

                   the Slocum acquisition still had not lived up to the expectations of
                   management;

                   Eber-CT suffered as a result of the aggressive competitive actions of Southern
                   and other competitors and suppliers;




       6
         Lester Eber provided a loan in October 2002, which was subsequently refinanced in
March 2006. Lester Eber also provided a line of credit in October 2009. See CNB000030.
       7
         Loans totaling $1,434,710.68 were transferred from Eber W&L to Eber Metro in
February 2011. See EB-00026433-4.
       8
         See $1.5 million October 2009 Line of Credit Note, EB-00017871-3. As of December
31, 2011, this line of credit was fully drawn down. See EB-00026434.
       9
         See Guaranty, EB-00017906-16, and Security Agreement, EB-00017917-29.
       10
          See Eber-Connecticut, LLC Independent Auditors’ Report, Financial Statements and
Supplemental Schedules for the years ended May 31, 2012 and 2011, EB-00019510-22, at
19515.


                                                 9
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 12 of 65



                   All attempts to raise a new first lien credit facility had failed to attract any
                   interest; and

                   Eder-Goodman’s 2008 investment in Eber-CT had brought with it a number
                   of negative covenant constraints on Eber-CT’s flexibility in raising debt or
                   equity capital.

       28.     Consequently, Eber W&L and Eber Metro, which had no business operations,

lacked adequate cash flows to repay the loans to Lester Eber.

       29.     On January 18, 2012, Lester Eber assigned to Alexbay all of his loans due from

Eber Metro.11 On the same day, Alexbay sent Eber Metro and Eber W&L a proposal to

surrender for cancellation all of Lester Eber’s loans in exchange for all of Eber W&L’s

ownership interest in Eber Metro, which included Eber Metro’s ownership interest in Eber-CT.12

       30.     On May 23, 2012, an Order from the Honorable Matthew A. Rosenbaum was

entered determining that Alexbay’s proposed acceptance of all the capital stock of Eber Metro

held by Eber W&L in full satisfaction of obligations owed to it was “commercially reasonable”

as defined by the UCC.13

       31.     The figure below summarizes the organizational structure of some of the Eber

Entities after the Valuation Date.




       11
         See Assignment of Note and Security Agreement, EB-00017934-6.
       12
         See EB-00017937-9.
      13
         See Order of Judge Rosenbaum filed with the Monroe County Clerk on May 23, 2012,
EB-00019409-10.

                                                  10
Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 13 of 65




                                  11
     Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 14 of 65



                         VI. LIABILITIES OF EBER METRO AND EBER W&L

            32.        At or near the Valuation Date, there were a significant amount of liabilities at

Eber Metro and Eber W&L. The following figure summarizes those liabilities.14



                                                                 Summary of Liabilities

             Liability                               Description                      Amount              Obligor:           Reference Document
Lester Eber's Loan and Line of       Loans on Eber Metro's tax returns identified     $3,060,711    Eber Metro             EB-00019101
Credit                               in line item Mortgages, notes, bonds payable                   Eber W&L (guarantor)
Interest on Lester Eber's Loan and   Accrued Interest on Lester Eber's loans            $837,655    Eber Metro             EB-00026433-34, updated
Line of Credit                       through Valuation Date                                         Eber W&L (guarantor)   through Valuation Date
Pension Plan Termination             Eber Brothers W&L established a pension           $5,063,388   Eber Metro and         12-19-2018 Letter to Wendy
(unfunded Pension Liability)         plan in 1954, and a shortfall occurred in the                  Eber W&L               Eber from Michael Gallagher
                                     assets of the pension plan. The figure here
                                     reflects the cost of terminating the plan as
                                     of June 1, 2012.
Teamsters                            In January 2008, the Teamsters determined         $1,421,030   Eber Metro and         EB-00030896-899
                                     that there was an employer withdrawal                          Eber W&L
                                     liability under the ERISA Act. The figure
                                     here represents the amount in a Confession
                                     of Judgment.
Harris Beach                         Eber entities were sued by Harris Beach            $755,896    Eber Metro and         EB-00023749
                                     PLLC in September 2011 to collect legal                        Eber W&L
                                     fees for services rendered by Harris Beach
                                     on behalf of the Eber-related entities.
D4 Litigation                        Eber W&L settled a lawsuit against it by D4         $80,000    Eber W&L               EB-00030932-3
                                     LLC in February 2012 for $120,000 with
                                     $10,000 payments to be made monthly for
                                     the following year.
Benderson Development                Eber W&L defaulted on its lease payments           $246,948    Eber W&L               EB-00032638
                                     to Benderson in 2011 and was sued by
                                     Benderson in March 2012 pursuant to the
                                     terms of the lease.

                                                                             Totals   $11,465,629
                                       Totals w/o Liabilities solely of Eber W&L      $11,138,680


A. Reasonableness of Interest Rates for Lester Eber’s Loan and Line of Credit

            33.        I have also been asked if the interest rates on Lester Eber’s loan and line of credit

were fair and reasonable at the time Lester Eber provided the capital to Eber W&L.15 The stated


            14
           I note that the sum of the Mortgages, notes, bonds payable plus the interest on Lester
Eber’s loans differ from the totals summarized in footnote 2. Also, the accrued interest in this
table has been updated to include additional interest accrued on these loans through the
Valuation Date. I have assumed that the payment due on May 28, 2012 for the D4 Litigation is
considered paid as of the Valuation Date.
        15
           The loan and line of credit were assumed by Eber Metro, and guaranteed by Eber


                                                                               12
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 15 of 65



rate on Lester Eber’s loan was 9.0% and the stated rate on the Lester Eber’s line of credit was

12.5%.16

       34.     In my opinion, Eber Metro and Eber W&L were distressed companies. This is

because there were significant liabilities at Eber Metro and Eber W&L and the only operating

asset they owned was Eber-CT. Furthermore, Eber-CT did not record a profit from operations

for fiscal years 2007 through 2012. Moreover, it is my opinion that as of the Valuation Date (see

Section IX. ), the value of the assets of Eber Metro and Eber W&L was less than the sum of each

company’s liabilities. Therefore, to determine if the interest rates on Lester’s loans were fair and

reasonable at the time of issuance, it is appropriate to compare the rates on Lester Eber’s loans to

that for other distressed companies at the time that Lester Eber committed to loan such monies.

       35.     I reviewed the Bank of America Merrill Lynch (“BAML”) database available on

Bloomberg. This BAML database provides market-based information for loans (i.e., number of

issues, effective yield, and yield to maturity) based on different metrics (i.e., currency, rating

level, and time to maturity). Because of the distressed nature of Eber W&L and Eber Metro at

the time the loans and line of credit were issued, as well as at the Valuation Date, I focused on

several high-yield indices,17 which reflect companies that have debt rated below investment

grade at a rating of CCC and lower.



W&L, on February 26, 2010. See CNB000030.
        16
           See EB-00026433-4. Also, the terms of Lester Eber’s line of credit contained a
payment in kind or “PIK” feature wherein any unpaid interest could be added to the principal
amount and would also bear interest at the stated rate. See EB-00001363-6. An instrument with
a PIK feature will also have a higher stated interest rate to account for the risk associated with
the lender forgoing cash in return for higher principal.
        17
           BAML’s high yield index “… tracks the performance of US dollar denominated below
investment grade corporate debt publicly issued in the US domestic market.” Source:
Bloomberg.


                                                  13
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 16 of 65



       36.     Lester Eber’s loan was made in March 2006 at a stated interest rate of 9.0%.18

For debt that was rated CCC and lower, as of March 16, 2006, the average yield to maturity was

11.46%.19

       37.     At the time Lester Eber provided a $1,500,000 line of credit at a stated interest

rate of 12.5% in October 2009,20 and for debt that was rated CCC and lower in October 2009, the

average yield to maturity was 14.23%.21

       38.     As of the Valuation Date, for debt that was rated CCC and lower, the yield to

maturity was 12.77%.22

       39.     In my opinion, the stated rates of Lester Eber’s 2006 loan and 2009 line of credit

were consistent with other debt issued by distressed companies as tracked by the BAML indices,

and therefore, fair and reasonable.



                                VII. THE EBER-CT ASSET

       40.     As stated in paragraphs 1 and 2, I have been asked to provide an opinion on the

MVE of the capital stock of Eber Metro and the solvency of Eber Metro and Eber W&L at the

time of the 2012 Transaction. As of the Valuation Date, the only remaining operating entity of

all of the Eber-related companies was Eber-CT. Therefore, in order to provide an opinion on the


       18
           This loan was originally made on March 16, 2006. See CNB000030.
       19
           Source: Bloomberg (Bank of America Merrill Lynch US CCC and Lower High Yield
Index, “H0A3”).
        20
           For comparison to the high yield indexes, I have assumed this line of credit was made
on October 15, 2009. Due to the PIK feature of Lester Eber’s line of credit, the stated 12.5%
interest rate is higher than a straight non-PIK instrument.
        21
           Source: Bloomberg (Bank of America Merrill Lynch US CCC and Lower High Yield
Index, “H0A3”).
        22
           Source: Bloomberg (Bank of America Merrill Lynch US CCC and Lower High Yield
Index, “H0A3”).


                                                14
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 17 of 65



MVE of Eber Metro and Eber W&L, I must first determine the MVE of Eber-CT. I note that the

MVE of Eber-CT should only include the assets/liabilities at Eber-CT, and exclude any of the

assets/liabilities at Eber Metro and Eber W&L. This includes the Eder-Goodman preferred

investment in Eber-CT as of the Valuation Date and discussed in Section VII. B. ii).

A. Valuation Methods Considered for Eber-CT

       41.     As a general proposition, modern finance theory holds that the market value of a

company equals the discounted present value of expected future profits.23

       42.     In finance, the measure of annual profits used to compute a company’s market

value is called cash flows or free cash flows. A company’s annual cash flow is essentially its

annual accounting earnings adjusted for the timing of the receipt of cash from sales and the

timing of cash payments for the company’s costs. Because accounting earnings are computed on

an “accrual” basis, finance theory teaches that revenue and costs on an accrual basis should be

converted to a cash basis before discounting to a present value.24 Discounting future cash flows

refers to the financial concept that a dollar received today is worth more than a dollar received

next year. This is called the time value of money, which takes into account the “riskiness” of

generating such cash flows. Thus, when computing a company’s present value, future years’

cash flow profits are discounted to today’s dollars. This sum of future cash flows discounted to

today’s dollars is called a Discounted Cash Flow (“DCF”) analysis.

       43.     In general, business valuation methodologies can be divided into three basic

groups: i) market-based methods; ii) income-based methods; and iii) asset-based methods.


       23
          See Richard A. Brealey, Stewart C. Myers, Franklin Allen, Principles of Corporate
Finance, Twelfth Edition, McGraw Hill, 2017, pp. 81-85.
       24
          See Robert W. Holthausen and Mark E. Zmijewski, Corporate Valuation: Theory,
Evidence & Practice, First Edition, Cambridge Business Publishers, 2014, p. 257.


                                                15
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 18 of 65



Various methods are available under each approach that can be used to estimate market value.

No single valuation approach or method is appropriate for all valuations. As such, it is common

practice for financial analysts to consider several methods if possible. Various valuation

techniques have been accepted by courts.25

                   Market Approach

       44.     One authoritative treatise states:

               Good market comparisons can provide the most compelling
               evidence of the value of a business or a business interest.26

       45.     There is an intimate and mathematical connection between DCF analyses and

market valuation ratios.27 Valuation trading ratios or transaction ratios are ratios (also referred to

as multiples) of either price per share or Enterprise Value to accounting variables such as

earnings (P/E) or EBITDA (Earnings before interest, taxes, depreciation, and amortization



       25
           See, for example, Boyce v. Soundview Tech. Grp., Inc., 464 F.3d 376, 387 (2d Cir.
2006) (“[w]hile it is true that an arm’s length transaction -- the so-called “willing buyer-willing
seller” test -- is the best evidence of (and often the easiest method to determine) fair market
value, it is, by no means, the only such evidence.”) citing Am. Soc’y of Composers, Authors &
Publishers v. Showtime/The Movie Channel, Inc., 912 F.2d 563, 569 (2d Cir. 1990) (discussing
valuation for gift tax purposes); and Silverman v. Comm’r, 538 F.2d 927, 933 (2d Cir. 1976)
(discussing valuation for gift tax purposes); Eisenberg v. Comm’r, 155 F.3d 50, 53 (2d Cir. 1998)
(noting that for closely held corporations for which there is no public trading market, valuation
of stock is based on a variety of factors). See also Iridium IP LLC v. Motorola, Inc. (In re
Iridium Operating LLC), 373 B.R. 283, 344 (Bankr. S.D.N.Y. 2007) (“Courts generally look at a
combination of valuation methodologies to determine valuation, including: (a) actual sale price,
(b) discounted cash flow method, commonly referred to as DCF, (c) adjusted balance sheet
method, (d) market multiple approach, (e) comparable transactions analysis, and (f) market
capitalization.) citing In re Coated Sales, Inc., 144 B.R. 663, 670 (Bankr. S.D.N.Y. 1992) (actual
sale); MFS/Sun Life Trust-High Yield Series v. Van Dusen Airport Servs. Co., 910 F. Supp. 913,
939-43 (S.D.N.Y. 1995) (asset purchase price, DCF, comparable companies or transactions).
        26
           See S. Pratt, The Market Approach to Valuing Businesses, Second Edition, Wiley,
2005, see Introduction - xxxiv.
        27
           “Any market multiple can be converted into a capitalization rate and vice versa.” See
Shannon P. Pratt, The Market Approach to Valuing Businesses, Second Edition, John Wiley &
Sons, Inc., 2005, p. 23.

                                                    16
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 19 of 65



expenses). The ratios are obtained from companies that are in some way comparable to the

company that is the subject of the valuation or are obtained from prior arms-length transactions

for shares of the subject company itself.

       46.     After such ratios are computed, the ratios are applied to the accounting variables

for the subject company that are available at the time of the valuation.

       47.     One type of valuation multiple or ratio that most people are familiar with is the

home selling price to home square footage. As applied to valuing your house, one would obtain

the recent selling prices for homes that are comparable to yours, then divide each home’s selling

price by that home’s square footage to get a multiple per square foot of a home. Then, the ratio

is multiplied by the square footage of your house to obtain a market value of your house.

       48.     The same principle applies for valuing a company. Thus, if one were using a P/E

(price – earnings) multiple valuation approach, one would obtain the P/E ratio from comparable

companies and then multiply the P/E ratio by the earnings of the company to be valued, which

would then result in a valuation of the firm.

       49.     The two most common types of valuations for a business interest under the

market approach are called “trading multiples” and “transaction multiples”.28 The market

approach requires access to data on comparable companies and comparable transactions. The

strength of this approach is that it relies on an actual sale transaction in the company or

transactions for comparable companies that are between a willing buyer and a willing seller both

working to establish a price that is in their respective best interests. The resulting transaction

embodies the highest value and best use of the property sold. Extending the real estate example




       28
          In addition, prior transactions in the subject company’s securities are often considered
under the market approach.

                                                 17
    Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 20 of 65



above, if the house you want to buy had recently been purchased, then the prior purchase price

can be a good measure of the value, after adjusting for any changes in market conditions.

        50.       As can be seen in the figure below, Eber-CT had a loss from operations for every

fiscal year from 2007-2012.29

                       FY 2007       FY 2008       FY 2009        FY 2010       FY 2011       FY 2012

           Revenue    $42,386,508   $43,244,059   $38,944,354    $36,552,221   $36,890,281   $36,383,755
 Profit/(Loss) from
                       ($656,146)    ($140,178)   ($2,338,886)    ($920,061)    ($687,297)    ($299,060)
        Operations
           EBITDA      ($436,516)     ($31,058)   ($2,238,284)    ($806,908)    ($539,963)    ($204,223)



        51.       For Eber-CT, I am unable to apply any valuation ratio that is based on a profit

measure (i.e., earnings or EBITDA) in the denominator. This is because Eber-CT did not have

positive EBITDA, EBIT, or earnings as of the Valuation Date.30 Mechanically applying an

EBITDA (or other profit) valuation ratio to negative EBITDA would yield a negative market

value of equity, which is not logical. Such valuation ratios that use EBITDA as the denominator

cannot be used for Eber-CT as of the Valuation Date. Likewise, because other measures of

profitability such as EBIT (earnings before interest and taxes) for Eber-CT was also negative as

of the Valuation Date, other profit-based ratios cannot be used to value Eber-CT at that time.

Negative profitability measures (for a non-technology company) over several time periods

generally indicate a company that is in some financial distress. Consequently, all else the same,

a company with negative profits will be generally valued lower than a similar company with




        29
          See Eber-Connecticut LLC Financial Statements and Supplemental Schedules for the
years ended May 31, 2007-2012, EB00019487-88, EB-00019502-03, EB-00019515-16.
       30
          See Section IV.


                                                   18
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 21 of 65



positive profits. This is particularly the case for a company such as Eber-CT that had negative

profit for six straight fiscal years leading up to the Valuation Date.

       52.     One valuation ratio that can be used for Eber-CT is Enterprise Value (“EV”) to

revenue.31 Enterprise Value excludes non-operating assets such as cash and is computed as the

MVE, plus debt, minus cash (and minus other non-operating assets). The following are the steps

to calculate the subject company’s MVE based on an EV/Revenue ratio.

       53.     The first step is to compute the Enterprise Value for a comparable company (e.g.

a trading comparable). This calculation starts with the market value of equity, which is generally

calculated as the price paid for the equity in the transaction divided by the percentage of

ownership acquired. If other rights are acquired in a comparable transaction beyond the

percentage ownership, these rights must be taken into account and the market value of equity

must be adjusted accordingly. The amount of debt (both the current portion and non-current

portion of debt) of the comparable company (if available) is added to the market value of equity.

This summation represents the total market capitalization of the target company regardless of

how it is financed. From this figure, the amount of cash is subtracted to yield Enterprise Value

for the target company in the comparable transaction.

       54.     The second step is to divide the Enterprise Value for the comparable transaction

by the amount of annual revenue that is contemporaneous to the transaction. This yields a

comparable EV/Revenue ratio.

       55.     The third step is to multiply the estimated EV/Revenue ratio by the revenue for

the subject company. This then yields an estimate of Enterprise Value for the subject company.


       31
            The denominator, revenue, could be either from an amount prior to a valuation date,
(i.e., last 12 months or LTM), or from a forward-looking forecast of revenue. Because there are
no contemporaneous projections for Eber-CT, I rely on Eber-CT’s LTM revenue.

                                                 19
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 22 of 65



Cash is then added, and debt is subtracted from Enterprise Value to yield the market value of

equity for the subject company.

       56.     If there is a substantial temporal difference between the date of the comparable

transaction and the valuation date of the subject company, an additional step is necessary. The

analyst must assess whether general market conditions that existed as of the date of the

comparable transaction are similar to conditions as of the valuation date of the subject company.

One way this can be done is by comparing the average EV/Revenue ratio for all companies in the

stock market (i.e., the S&P 500 and/or Nasdaq companies) as of the date of the comparable

transaction to the average EV/Revenue ratio for all companies in the same stock market as of the

valuation date.32 If the ratios are sufficiently different, then the analyst would adjust the

EV/Revenue for the comparable transaction by multiplying it by the quotient of average

EV/Revenue for all companies in the stock market as of the valuation date to the average

EV/Revenue for all companies in the stock market as of the comparable transaction date.




       32
         To ensure an apples-to-apples comparison, I only analyzed the average change for
those companies with multiples on both the respective transaction date and the Valuation Date.

                                                  20
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 23 of 65



       57.    These general steps explained above are represented by the following

mathematical equations below:

              [1]    EC = PC    %

              [2]    AEC = EC adjusted for any other rights purchased beyond % ownership

              [3]    EVC = AEC + DC – CC

              [4]    EVC/RC = EVC     RC

              [5]    AEVC/RC = EVC/RC x (EVM/RMV         EVM/RMC)

              [6]    EVS = AEVC/RC x RS

              [7]    ES = EVS + CS - DS - PS

              Where,
              EC = market value of equity for comparable company
              PC = price paid in comparable transaction assuming no other rights in
                     transaction
              % = percentage of ownership acquired in comparable transaction
              AEC = market value of equity adjusted for other rights acquired in transaction
              EVC = enterprise value for comparable company
              DC = debt outstanding comparable company
              CC = cash held by comparable company
              EVC/RC = enterprise value to revenue ratio for comparable transaction
              AEVC/RC = adjusted enterprise value to revenue ratio for comparable transaction
              EVM/RMV ÷ EVM/RMC = adjustment for change in overall market conditions from
                     the date of the comparable transaction to the valuation date
              EVS = enterprise value for subject company
              RS = revenue for subject company
              DS = debt outstanding subject company
              CS = cash held by subject company
              PS = preferred-like security for subject company
              ES = market value of equity for subject company

       58.    I apply the EV/Revenue ratios (AEVC/RC) from several transactions for Eber-CT

stock and one offer for Eber-CT stock. I also apply EV/Revenue ratios (AEVC/RC) from a

transaction for a comparable company and from a comparable company trading on a stock




                                               21
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 24 of 65



exchange at the time of the 2012 Transaction. These transactions provide me the necessary

metrics to estimate the MVE (ES) for the subject company, Eber-CT.

                    Income Approach

       59.       The two most common methods for valuing a business interest under the income

approach are the discounted future benefits methodology and the capitalization of benefits

methodology. The discounted future benefits methodology, commonly referred to as the

discounted cash flow (“DCF”) methodology, estimates enterprise value based on multi-year

projected future income or net cash flows and an estimated discount rate. The capitalization of

benefits methodology is simply a single-period (as opposed to multi-period) analysis and is a

common income-based method for businesses.33

       60.       Again, because the net cash flows for Eber-CT, like other measures of

profitability, was negative as of 2012, it is not logical to use a capitalization approach of the then

existing net cash flow. In addition, there were no contemporaneous forecasts of future net cash

flows in 2012. Consequently, a DCF analysis is not possible given the available information.

Therefore, the income approach for valuation is not useful in this matter.

                    Asset-Based Approach

       61.       The asset-based approach is based on the economic principal of substitution

where the market value of an asset is determined by the market value of a replacement or

substitute for the asset or security. In the asset-based approach, the appraiser restates assets and

liabilities of the subject company from their historical cost basis to a market value. After the

revaluation of all assets from their historical cost basis to a current market value, the appraiser




       33
            See S. Pratt and R. Grabowski, Cost of Capital, Fifth Edition, Wiley, 2014, pp. 36-37.


                                                  22
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 25 of 65



can then apply the assets minus liabilities formula to measure the market value of equity for the

subject business enterprise.34

       62.     The asset-based approach is typically employed when valuing holding companies

or companies whose assets are mostly financial assets that are routinely “marked to market” or

are contemplating liquidation.35 In addition, since the asset-based approach requires the

valuation of all of the company’s assets, this approach may require the involvement of several

appraisal specialists in various asset valuation disciplines.36

       63.     Eber-CT was not a holding company in 2012, but rather was an operating

company. As such, the book value of its assets represents the historical cost of such assets and

not the market value of the assets. The book value of a company’s equity is merely the

arithmetic difference between the historical cost of its assets (accounting for depreciation) and

the face value of its liabilities. Remember, a market value represents the future profit or cash

flows that the asset is expected to generate. The relevance of using book value is to derive a

starting point in order to compute a liquidation value. For a liquidation analysis, it is necessary

to adjust the stated book value of assets to reflect what the assets would yield in a liquidation

sale. This adjustment is necessary because it is the historical cost of the asset that is reflected on

the balance sheet.

       64.     The main asset of Eber-CT was its inventory. For a wine and liquor distributor

such as Eber-CT, the prices at which inventory is sold to customers is generally greater than its



       34
         See D. Laro and S. Pratt, Business Valuation and Federal Taxes, Second Edition, John
Wiley & Sons, 2011, pp. 243-244
      35
         See D. Laro and S. Pratt, Business Valuation and Federal Taxes, Second Edition, John
Wiley & Sons, 2011, p. 243-44.
      36
         See S. Pratt, Valuing A Business: The Analysis and Appraisal of Closely Held
Companies, Fifth Edition, McGraw Hill, 2008, p. 269.

                                                  23
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 26 of 65



original cost. This is one reason why a going concern market value is generally greater than

liquidation value. The second reason is that liquidating inventory will likely garner less money

than the original cost of the inventory. This is eminently true for wine and liquor distributors

because of the Connecticut state laws governing sale of liquor and wine inventory. These laws

provide a number of restrictions about who can purchase wine and liquor inventory. It is an

economic axiom that by significantly reducing competition among potential buyers, there will be

downward pressure on the ultimate price for the product.37 Consequently, the proceeds from the

liquidation sale of Eber-CT’s inventory would likely be less than the cost of the inventory on

Eber-CT’s balance sheet.38 As of May 31, 2012, the stated book value of Eber-CT’s inventory

was $7,801,306.39 Any reasonable discount to this inventory cost is generally lower than the

values I computed below for Eber-CT’s assets as a going concern. Therefore, because the

liquidation value is less than the going concern value, I rely on measures of value based on Eber-

CT as a going concern.

B. Valuations based on prior Transactions and an Offer for Eber-CT Stock

       65.     Generally, the most comparable transactions to use in a valuation of a subject

company are those transactions for ownership interest in the subject company itself. According

to a widely cited author of valuation texts, past transactions for the stock of the subject company

may be an excellent source of valuation multiples.40



       37
         This is known as a monopsony or monopoly buying power. See P. Samuelson,
Economics, An Introductory Analysis, Second Edition, McGraw-Hill, 1951, p. 541.
      38
         See Regulations of Connecticut State Agencies, TITLE 30. Intoxicating Liquors, §§
30-6-A1—30-6-F4.
      39
         See Eber-Connecticut, LLC Independent Auditors’ Report, Financial Statements and
Supplemental Schedules for the years ended May 31, 2012 and 2011, EB-00019513.
      40
         See S. Pratt, Valuing a Business: The Analysis and Appraisal of Closely Held
Companies, Fifth Edition, McGraw-Hill, 2008, p. 318.

                                                24
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 27 of 65



       66.     If a transaction for the subject company is contemporaneous to the valuation date,

then equations [3] through [7] in paragraph 57 collapse and the general valuation steps are

simplified to steps [1] and [2]. This can be demonstrated mathematically because if the

transaction is in the subject company itself and it is contemporaneous to the valuation date, then

the following must be true:

                       DC = DS
                       CC = CS
                       EVC = EVS
                       EVM/RMV = EVM/RMC = 1

               Therefore,
                      ES = AEC


       67.     This simplified formula of dividing the price paid by the percentage of ownership

acquired does not yield reliable results if the values of key variables differ between the

transaction date and the valuation date. That is, changes in revenue, the debt level, and cash

holdings between the transaction date and valuation date can result in substantially overstated or

understated results using the simplified formula. In addition, major changes in general market

conditions between the transaction date and valuation date can also result in substantially

overstating or understating the results using the simplified formula.

       68.     Such is the case for Eber-CT because between the various transaction dates and

the Valuation Date there were substantial differences between most of the key variables that

influence the valuation. Therefore, I apply the generalized method described above in paragraph

57. Below, I provide valuation indications from prior transactions and an offer for Eber-CT

where sufficient data has been provided.




                                                 25
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 28 of 65



       i)      Acquisition of Slocum – 2005

       69.     In April 2005, Slocum & Sons, Inc. merged with Eber-Connecticut LLC and

Slocum & Sons of Rhode Island, Inc. merged with Eber-Rhode Island, LLC.41,42 This formed

the entity I refer to as Eber-CT, which acquired Slocum & Sons wine and liquor distributorship.

The total merger consideration paid was the difference between “Asset Value” and “Liability

Value.”43

       70.     “Asset Value” was equal to the sum of: 1) $14 million; 2) Inventory at cost for

Slocum & Sons and Slocum & Sons of Rhode Island; 3) Net book value of equipment; 4) Face

value of net receivables; and 5) Book value of the tangible assets of Slocum & Sons and Slocum

& Sons of Rhode Island.44

       71.     “Liability Value” was equal to the book value of all the liabilities on the closing

date of the transaction.45

       72.     The Merger Consideration was $21,600,024.46

       73.     At this time, I have been unable to find, among the documents I reviewed, any

financial statements for the last fiscal year ending December 31, 2004 before this transaction.

However, I was provided documentation with Slocum’s financial results as of December 31,




       41
          See EB-00025860-71. It is my understanding that before the Valuation Date, Eber-
Rhode Island was no longer a part of Eber-CT and had no operations.
       42
          The Slocum acquisition also included Slocum & Sons of Maine. Eber-CT uses the
Maine entity to facilitate the acquisition of inventory for out-of-state suppliers. It is my
understanding that payments to the Maine entity by Eber-CT are pass-through payments with no
markup on the price of the inventory received from the Maine entity.
       43
          See EB-00025866.
       44
          See EB-00025866-67.
       45
          See EB-00025867.
       46
          See EB-00033200.


                                                26
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 29 of 65



2003. Slocum’s 2003 financial results indicate that Slocum had positive net income for 2003,47

and hence was not comparable to Eber-CT’s position as of the Valuation Date. Therefore, it is

not instructive to compute an MVE of Eber-CT as of May 23, 2012 based on the 2005 Slocum

transaction based on the 2003 Slocum financial results.48

       ii)     15% Sale to Eder-Goodman – 2008

       74.     On January 29, 2008, Eder-Goodman agreed to purchase a 15% interest in Eber-

CT for $4.5 million.49

       75.     Eder-Goodman acquired a substantial set of rights in addition to a 15% equity

ownership detailed in the Amended and Restated Limited Liability Company Agreement of

Eber-Connecticut, LLC,50 and summarized as follows:

                  Eder-Goodman was to be treated equally “…as to the return of Capital
                  Contributions, the allocation of Profits or Losses, or Distributions.”51

                  Eder-Goodman was to be allocated Profits first “… to the extent of losses
                  previously allocated which had the effect of decreasing the Minority
                  Member’s Capital Account below the ‘Guaranteed Purchase Price’”52

                  Losses allocated to the Minority Member [Eder-Goodman] “… may not cause
                  the Minority Member’s capital account to be reduced below the ‘Guaranteed
                  Purchase Price.’”53




       47
         See EB-00033287.
       48
         I reserve the right to determine the market value for Eber-CT based on the 2005
Slocum transaction if the 2004 financial results are produced.
      49
         See EB-00016856-68.
      50
         See EB-00022871-908.
      51
         See EB-00022879, Section 3.3.
      52
         See EB-00022880, Section 4.1.1.
      53
         See EB-00022880, Section 4.1.2.


                                               27
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 30 of 65



                  The distributions of proceeds from the sale of all or most of Eber-CT’s assets
                  shall be made in proportion to the respective interests of each member, subject
                  to the Guaranteed Purchase Price.54

                  No “Major Decisions” “… shall be effective or binding on the Company
                  unless approved by the Unanimous Consent of All the Members.”55

                  Eder-Goodman has the right of first refusal on the disposition of any
                  outstanding Units of Eber-CT.56

                  Eder-Goodman had “Drag Along Rights” which entitled it to receive a portion
                  of the total sales proceeds from a sale of outstanding equity at least equal to
                  Guaranteed Purchase Price, or a pro-rata rate if the entire company is not
                  sold.57

                  Eder-Goodman had “Tag Along Rights” which entitled it to receive a portion
                  of the total sales proceeds from a sale of outstanding equity at least equal to
                  Guaranteed Purchase Price, or a pro-rata rate if the entire company is not
                  sold.58

                  Eder-Goodman had the right of first refusal on the disposition of any or all of
                  Eber-CT’s assets to a third party.59

                  If Eber-CT (or its assets) are sold, or the company is liquidated, the net sale
                  proceeds, or the net assets to be distributed in liquidation, are allocated among
                  the members so that Eder-Goodman receives 15% of the total of such
                  proceeds and any debt repayments to affiliates and other debt that financed
                  non-operating assets or expenses, but not less than the Guaranteed Purchase
                  Price.60

       76.     In return for its $4.5 million investment, Eder-Goodman received a security that

had rights that were materially more attractive than the security held by Eber Metro. Eder-


       54
          See EB-00022883, Section 4.6.1.
       55
          See EB-00022888, Section 5.4. Section 5.4.1-10 lists ten different actions that Eder-
Goodman could veto in its role as a Minority Member, including the issuance of new Units
(Section 5.4.2) and Eber-CT could not incur additional indebtedness if the additional debts of
Eber-CT totaled more than $5 million (Section 5.4.4).
       56
          See EB-00022890, Section 7.3.1.
       57
          See EB-00022891, Section 7.3.2.
       58
          See EB-00022891, Section 7.3.3.
       59
          See EB-00022891-2, Section 8.1
       60
          See EB-00022892-3, Sections 8.2 and 8.3.


                                               28
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 31 of 65



Goodman’s units were substantially equivalent to a convertible preferred equity security. Upon

the sale of Eber-CT (or its assets), Eder-Goodman was entitled to a liquidation preference of $4.5

million, plus 15% of the difference between (a) the total of such proceeds and any debt

repayments to affiliates and other debt that financed non-operating assets or expenses, and (b)

the $4.5 million Guaranteed Purchase Price - a complete downside liquidation preference, and a

15% upside common equity return.61

       77.     Convertible preferred stock is often used as a common source of capital for

companies that have a risk of financial distress. As discussed above, Eber-CT had negative

profit for 2007 and 2008. Consequently, the right of priority acquired by Eder-Goodman in the

transaction had significant value.

       78.     In my opinion, the portion of the purchase price that is attributed to the rights of

priority is conservatively estimated to be 25%. In my experience, a 25% premium above

common equity is reasonable. Therefore, the price of 15% of the equity after adjusting for the

25% preferred premium is $3.38 million.62

       79.     In addition to the priority rights acquired by Eder-Goodman, it also acquired the

right of first refusal (“ROFR”) for any offer for control for Eber-CT.

       80.     Generally, a ROFR requires the owner of a particular piece of property that is

subject to the ROFR to offer such property for sale to the ROFR-holder on the same terms as

those offered by a third party before the owner can sell the property to that third party.63


       61
           Consequently, this $4.5 million preferred-like investment must be accounted for in any
determination of the MVE of Eber-CT. This would be PS in the formula in ¶57, line [7].
        62
           $3.38 million equals $4.5 million multiplied by (1 – 25%) where 25% equals the
preferred rights premium.
        63
           See Marcel Kahan, “An Economic Analysis of Rights of First Refusal,” New York
University Center for Law and Business, Working Paper #CLB-99-009, June 1999 (“Kahan”), at


                                                 29
     Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 32 of 65



        81.     Although the details will vary, such ROFRs are ubiquitous in many kinds of

commercial contracts and are attached to a wide range of assets.64 ROFRs are particularly

common in closely-held corporations.65 In fact, it has been reported that over half of U.S.

corporations restrict the transfer of shares, and that ROFRs are the most common form of

transfer restriction.66

        82.     The presence of ROFRs in many types of contracts for many different kinds of

assets is strong evidence that the economic benefits of ROFRs as a contractual device are often

greater than the costs of ROFRs. A key benefit derives for closely-held corporations for which

there is a potential for opportunistic conduct among shareholders, especially when shareholders

hold relatively large blocks of voting shares. In particular, a disgruntled or antagonistic

shareholder may threaten to sell to an outsider who is known to be incompatible with existing

management, or who has interests adverse to the company, in order to exert leverage over the

other shareholders in advancing his/her interests in the dispute.67 Thus, ROFRs are an important

and valuable mechanism to prevent sales of ownership interests to individuals or entities that may

disrupt or undermine the management of the company and potentially reduce the market value of




4.
        64
            See id.; see also David I. Walker, “Rethinking Rights of First Refusal,” Stanford Journal
of Law, Business & Finance 5(1), 1999, 1-58 (“Walker”), at 10-15.
         65
            Closely-held corporations are characterized by stock that is not freely traded and often
held by only a few shareholders (often within the same family). J.A. Brickley, C.W. Smith, Jr.
and J.L. Zimmerman, Managerial Economics and Organizational Architecture, McGraw Hill, 3rd
ed., p. 492.
         66
            See Walker at 11 (referring to F. Hodge O’Neal & Robert B. Thompson, O’Neal’s Close
Corporations § 7.02 (3d ed. 1996)).
         67
            See Kahan at 17 (discussing how such strategies reduce economic efficiency); see also
Walker at 28-31.

                                                 30
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 33 of 65



the company’s assets. It is my understanding that the ROFR sold to Eder-Goodman was to

lessen the possibility of Southern gaining control of Eber-CT.

       83.     Potential bidders view the ROFR as a takeover deterrent, i.e., the existence of

ROFR will chill any potential takeover because the bidder knows that the party with the ROFR

can match the bid. Thus, a ROFR can be viewed as a minimum control premium. In general,

historical control premiums represent 30% of a company’s stand-alone market value, where

stand-alone means the market value if the company is to be continually run as an independent

entity as opposed to be merged with another company. For purposes of valuing the ROFR, I use

a smaller 15% figure to represent the value of the ROFR purchased by Eder-Goodman. This

15% control premium translates to $675,000 of the $4.5 million investment price.

       84.     After adjusting the $4.5 million investment for its right to a priority claim over

other equity holders (25%) and adjusting for the ROFR acquired (15%), Eder-Goodman’s 15%

ownership translates to an equity market value for Eber-CT of $18.0 million as of 2008.68

       85.     Utilizing the formula set forth in paragraph 57 and my $18.0 million estimate of

the equity market value from the $4.5 million Eder-Goodman investment, I estimate the MVE of

Eber-CT as of May 23, 2012 to be $9.40 million. See Exhibit C-1.

       iii)    15% Offer by Southern Wine & Spirits – 2007

       86.     In mid-late 2007, Southern and Eber W&L negotiated a proposed deal wherein

Southern would acquire a 15% interest in Eber-CT from Eber Metro for $3 million (the

“Southern Offer”).69 Although this deal was never consummated, according to a widely-cited



       68
          $18.0 million equals $2.7 million divided by 15%. $2.7 million equals $4.5 million
minus $1.13 million for the rights of priority minus $0.68 million value of ROFR, and 15%
equals Eder-Goodman’s equity percentage of Eber-CT.
       69
          See Letter from Mr. Lester Eber to Mr. Lee F. Hager of Southern dated August 29,


                                                31
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 34 of 65



author of a valuation texts, documentable, arm’s-length, bona-fide offers to buy or sell may also

be useful evidence of determining market value.70

       87.     The Southern Offer contained several substantial rights for Southern in addition to

the 15% interest in Eber-CT, including:

                  A tag-along right;

                  A right of first refusal;

                  Super-majority provisions for fundamental events and transactions between
                  Eber-CT and related parties;

                  No obligation for Southern to make any representations or warranties to any
                  purchaser of Eber-CT;

                  Mutually agreed upon limitations on amounts of debt and the use thereof; and

                  Mechanisms to protect the proceeds Southern would receive upon the sale of
                  Eber-CT from the effect of Eber-CT’s related parties and/or Eber-CT’s debt
                  obligations not arising out of Eber-CT’s operations.71

       88.     These additional rights, specifically the right of first refusal, have considerable

value, as discussed above in paragraphs 79 to 83. For purposes of estimating the MVE for Eber-

CT, I apply the same 15% to represent the value of the ROFR as part of the Southern Offer. This

15% control premium translates to $450,000 of the $3.0 million potential investment price.

       89.     Using the formula set forth in paragraph 57 and the $3.0 million Southern Offer in

August 2007, I estimate the MVE of Eber-CT as of May 23, 2012 to be $8.91 million. See

Exhibit C-2.



2007, p. 3. This letter served as a Fifth Amendment to discussions between Eber W&L and
Southern.
       70
          See S. Pratt, Valuing a Business: The Analysis and Appraisal of Closely Held
Companies, Fifth Edition, McGraw-Hill, 2008, p. 318.
       71
          See Letter from Lester Eber to Mr. Lee F. Hager of Southern dated August 29, 2007, p.
3.


                                                 32
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 35 of 65



       iv)      Sale of 6% to Polebridge Bowman – 2010

       90.      In May 2010, Eber Metro sold a 6% share of Eber-CT to Polebridge Bowman for

a purchase price of $350,000.72 Polebridge Bowman paid for its investment by providing a non-

recourse promissory note to Eber Metro for $350,000 payable in 5 years with a stated interest

rate of 2%.73

       91.      The price paid by Polebridge Bowman also reflected a ROFR granted to Wendy

Eber and the Seller:

                To the extent that Buyer proposes to sell all or a portion of the
                Units to a third party, then Buyer shall comply with the rights of
                refusal set forth in this Section. Upon receipt by Buyer of a bona
                fide, written offer from a third party to purchase all or a portion of
                the Units, then Buyer shall submit a written notice to each of
                Wendy Eber, Seller and [EG] (the “Proposed Sale Notice”) setting
                forth the material terms under which the proposed sale is to take
                place and offering to sell such amount of Units on the terms
                described therein. Ms. Eber shall have the first right to purchase all
                the Units set forth on the Proposed Sale Notice (and on the terms
                described therein). In order to accept the right of first refusal
                hereunder, Ms. Eber must provide written notice to Buyer, Seller
                and [EG] within 5 days of the receipt (as calculated under Section
                6.02 below) of the Proposed Sale Notice. If Ms. Eber does not
                submit her notice of acceptance within the allotted time, then
                Seller shall have five additional days to submit a written notice to
                Buyer and [EG] that it wishes to accept a second right of first
                refusal and purchase all of the Units set forth in the Proposed Sale
                Notice (and on the terms described therein). If Seller does not
                submit its notice of acceptance within the allotted time, then [EG]
                shall have five additional days to submit a written notice to Buyer
                that [EG] wishes to accept a third right of refusal and purchase all
                of the Units set forth in the Proposed Sale Notice (and on the terms
                described therein). If any of Ms. Eber, Seller or [EG] deliver an
                acceptance notice under this provision, then the closing for the
                transaction shall take place on or before the 30th day following
                Buyer’s receipt of the acceptance notice from the applicable party.
                If none of Ms. Eber, Seller or [EG] deliver an acceptance notice
                under this Section within the require timeframes or if any of Ms.

       72
            See EB-00022190.
       73
            See EB-00022190.

                                                 33
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 36 of 65



               Eber, Seller or [EG] fail to consummate the purchase of the Units
               within 30 days of their acceptance, then Buyer shall be permitted
               to consummate the sell of the Units to any party (but on terms no
               less favorable than set forth in the Proposed Sale Notice) for a
               period of 180 days after the expiration of the time periods for the
               receipt of acceptance notices hereunder.74

       92.     As discussed previously in the discussion of the Eder-Goodman transaction, a

ROFR has value. In this instance because the ROFR is granted to the seller (as opposed to the

buyer in the Eder-Goodman transaction) the purchase price must be adjusted upwards to account

for the buyer who relinquished the right to sell to any other party. Similar to my estimate in the

Eder-Goodman transaction using a 15% premium for the ROFR, I also translate a 15% discount

for the ROFR in the Polebridge Bowman transaction to be $61,675.75 Utilizing the formula set

forth in paragraph 57 and the equity market value from the $350,000 Polebridge Bowman

investment, I estimate the MVE of Eber-CT as of May 23, 2012 to be $5.94 million. See Exhibit

C-3.

C. Valuation Indications from Transactions for and Trading in Comparable Companies

       i)      Transaction Comparables

       93.     I researched the Capital IQ database for prior comparable sale transactions using

the following criteria:

                   Industry Classifications (Target/Issuer): Alcoholic Beverage Distribution
                   (Primary);

                   Company Type (Target/Issuer): Private Company;

                   Target/Issuer LTM Financials - Total Revenue (at Announcement) ($USD,
                   Historical rate): is greater than $1,000,000;




       74
          See EB-00033750, emphasis in original.
       75
          $61,675 equals the ($350,000 / (1 – 15%) minus $350,000), where $350,000 is the
investment amount and 15% is the ROFR discount.

                                                34
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 37 of 65



                      Target/Issuer LTM Financials - EBITDA (at Announcement) ($USD,
                      Historical rate): is less than $0; and

                      Geographic Locations (Target/Issuer): United States of America.

         94.       I was able locate a single transaction in 2001 wherein Prospect Beverages, Inc.

was acquired by Capital Beverage Corporation. Prospect Beverages had revenue of $18.1

million, negative EBIT, and negative EBITDA at the time of the transaction, similar to Eber-

CT’s financial position in May 2012. The implied Enterprise Value to revenue multiple from

this transaction was 0.283. I adjust the 0.283 transaction multiple for changes in market

conditions from 2001 to 2012 using the same analysis I utilized with the transactions/offer

above.

         95.       Utilizing the formula set forth in paragraph 57 and the Prospect Beverages

comparable sale transaction, I estimate the MVE of Eber-CT as of May 23, 2012 to be $0.70

million. See Exhibit C-4.

         ii)       Trading Comparables

         96.       In the case documents, I found a valuation of Eber-CT performed in August 2013

by Wendy Eber in response to an inquiry from the Pension Benefit Guaranty Corporation.76 In

this analysis, there were four companies identified as comparable to Eber-CT:

                      Cott Corp.;

                      Coca-Cola Bottling Co.;

                      Farmer Brothers; and

                      Sysco Corporation.

         97.       I reviewed the financial statements of these four companies as of the Valuation

Date and found that Farmer Brothers had a negative EBITDA for the 12 months prior to the


         76
               See EB-00017819.

                                                   35
    Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 38 of 65



Valuation Date. Thus, among the four companies that are comparable in terms of their

operations, only Farmer Brothers was comparable in that it also had negative EBITDA for the

LTM as of May 23, 2012 as did Eber-CT. The other three companies had positive EBITDA for

the 12 months prior to the Valuation Date, and thus not comparable to Eber-CT’s position at that

time. In addition, the three other companies had market capitalizations that were significantly

larger than that of Eber-CT and of Farmer Brothers, which is also an indication that these three

companies are not comparable to Eber-CT.

        98.      As of the Valuation Date, Farmer Brothers had an EV/Revenue multiple of 0.25.77

Because this measure is contemporaneous to the Valuation Date, there is no need to adjust the

multiple for changes in market conditions. Therefore, I am able to use the formula in paragraph

66. I estimate the MVE of Eber-CT as of May 23, 2012 to be $1.59 million. See Exhibit C-5.



                        VIII. OTHER ASSETS OF EBER COMPANIES

        99.      At or near the Valuation Date, there were assets at Eber Metro and Eber W&L.

The following figure summarizes those assets:

                                                   Summary of Assets

        Asset                           Description                  Amount        Eber Entity     Reference Document
Demand Note Receivable Demand Note Receivable from Polebridge        $350,000   Eber Metro       EB-00019101,19113
                       Bowman's investment for 6% ownership of
                       Eber-CT
Cash                   Cash on tax returns at year end                $10,728   Eber Metro       EB-00019101
Cash                   Cash on tax returns at year end                 $2,251   Eber W&L         EB-00020234

                                                  Eber Metro Total   $360,728
                                                  Eber W&L Total       $2,251
                                                             Total   $362,979




        77
         Source: Capital IQ. The 0.25 EV/Revenue multiple consists of enterprise value of
$123.4 million and LTM revenue of $493.7 million as of May 23, 2012.

                                                        36
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 39 of 65



              IX. SOLVENCY/MVE OF EBER METRO AND EBER W&L

A. Eber Metro

       100.    As discussed above, the MVE of Eber Metro depends on the amounts of Eber

Metro’s assets and liabilities. The figure in Section VI. details the liabilities at Eber Metro,

which totaled $11,138,680. The figure in Section VIII. shows that Eber Metro’s other assets,

excluding the 79% Eber-CT holdings, equaled $360,728.

       101.    Exhibit D shows the estimates of MVE for Eber Metro based on:

                   Eber-CT Asset - the MVE valuations of Eber-CT multiplied by 93%;78

                   Other Assets of Eber Metro of $360,728; and

                   Liabilities of Eber Metro of $11,138,680.

       102.    Based on the various estimates of MVE for Eber-CT summarized in Exhibit D,

together with the assets/liabilities of Eber Metro, I find that Eber Metro was insolvent as of the

Valuation Date because for each of valuations for Eber Metro, the indicative market value of its

assets is less than the sum of the amount of its liabilities. Thus, the MVE of the capital stock of

Eber Metro as of May 23, 2012 is zero.

B. Eber W&L

       103.    The MVE of Eber W&L depends on the amounts of Eber W&L’s assets and

liabilities. The figure in Section VI. details the liabilities at Eber W&L, which totaled

$11,465,629. The figure in Section VIII. shows that Eber W&L’s other assets, excluding the

79% Eber-CT holdings, equaled $362,979.



       78
         I multiply the estimates of MVE for Eber-CT by 93% because Eder-Goodman’s 15%
ownership has already been included with the $4.5 million equivalent preferred equity position.
93% is equal to 79%/85% where 79% is Eber Metro’s ownership and 85% is the sum of Eber
Metro’s 79% ownership and Polebridge Bowman’s 6% ownership.


                                                 37
Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 40 of 65
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 41 of 65


                                           Exhibit A                                  June 2019


                                 FRANK C. TORCHIO, CFA


 Business Address:                School Address:                        Home Address:
 Forensic Economics, Inc.         Simon Business School                  68 Knollwood Drive
 95 Allens Creek Road             University of Rochester                Rochester, NY 14618
 Building 2, Suite 303            Carol Simon Hall                       (585) 249-9455
 Rochester, NY 14618              Rochester, NY 14627
 (585) 385-7440                   (585) 275-3914
 frank@forensiceconomics.com      frank.torchio@simon.rochester.edu



                                 Employment and Education

9/97-present   Simon Business School, University of Rochester, Rochester, NY. Executive
               Professor of Finance.

8/89-present   Forensic Economics, Inc. (incorporated in 1993), Rochester, NY.
               President. Consulting in financial valuations and financial-economic analysis in
               securities litigation and business disputes.

6/82-8/89      Rochester Gas and Electric Corporation, Rochester, NY.

6/88-8/89      Vice President for Utilicom, an RG&E venture subsidiary.

4/87-6/88      Economist - Strategic Planning Department.

6/82-3/87      Financial Analyst - Treasury Department.

9/80-12/81     M.B.A., Economics and Finance, Simon Business School, University of
               Rochester, Rochester, NY.

9/78-8/80      Insurance Services Office, New York, NY.
               Statistician - Commercial Lines.

9/74-5/78      B.A., Mathematics, Niagara University, Niagara Falls, NY.



                                          Publications

“Effect of Liquidity on Size Premium and its Implications for Financial Valuations,” with Sunita
       Surana, The Journal of Business Valuation and Economic Loss Analysis, Vol. 9, Issue 1,
       Jan 2014.



                                               1
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 42 of 65



“Event Study Analysis in Securities Litigation and the Bonferroni Correction,” Working Paper,
       2010.

“Proper Event Study Analysis in Securities Litigation,” The Journal of Corporation Law, 35:1,
       2009, pp.159-168.

“The Circularity of Life in Securities Class Actions,” Working Paper, 2008.

“A Comparison of Trading Models Used for Calculating Aggregate Damages in Securities
      Litigation,” with Michael Barclay, Law and Contemporary Problems: Complex
      Litigation at the Millennium, Vol. 64, Nos. 2 & 3, Spring/Summer 2001.

“University of Rochester’s Endowment Fund Review,” with Gregg A. Jarrell, University of
      Rochester Simon School Working Paper, 11/93.

“The Longer-Term Relation Between Accounting Performance and Stock Returns,” with Gregg
      A. Jarrell, Working Paper - Bradley Policy Research Center, 8/92.

“Proper Transfer Pricing Aids Success,” with Gregg A. Jarrell, Rochester Business Journal,
       7/30/90.

“Calculating Proper Transfer Prices,” with Gregg A. Jarrell, Public Utilities Fortnightly, 1/1/91.

                                   Awards and Designations

Awarded the Chartered Financial Analyst (CFA)® designation by the CFA Institute (2002).

The Richard L. Rosenthal Fellowship at the University of Rochester (1991).

William E. Simon Graduate School of Business Administration Alumni Service Award (1992).

                                            Activities

Presenter on Class Actions – Expert Event Study Evidence in Shareholder Class Actions at
Judicial Education Seminar, Adelaide, Australia, March 23 2018.

Speaker and Panelist on Damages at DRRT’s 9th Annual European Global Investor Protection
Conference, Frankfurt, Germany, February 6, 2017.

Speaker and Panelist on Damages at DRRT’s 8th Annual European Global Investor Protection
Conference, Frankfurt, Germany, February 1, 2016.

Panelist on the Market Efficiency segment of the 2015 Winter Bench and Bar Conference (Feb.
14-21, 2015) sponsored by the Federal Bar Council.

Participant at Roundtable Discussion at Duke University Law School composed of 30 judges,
academics, practitioners, and policy makers designed to examine the future landscape of


                                                 2
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 43 of 65



corporate and securities law private and public enforcement in the aftermath of recent U.S.
Supreme Court and Delaware decisions, September 26, 2014.

Presenter for “Business Litigation and Regulatory Agency Review in the Era of the Roberts
Court” for Institute for Law & Economic Policy, April 4, 2014.

Panelist for “Fraud on the Market” for the Federal Bar Council, February 25, 2014.

Speaker at 1st DRRT Conference on securities class actions around the world for institutional
investors, Oct. 28-29, 2013

Chairperson and speaker on Transfer Pricing Economics at the International Institute of
Manufacturing.

Former adjunct faculty for economics and finance at Rochester Institute of Technology
Graduate School of Business.

Member of the National Association of Forensic Economics.

Volunteer for entertaining at nursing homes and senior citizen communities to raise funds for
the American Cancer Society.

          Expert Testimony and Expert Consulting Experience (Last Four Years)

Expert Report of Frank C. Torchio in Mastoris & Another v DSHE Holdings Limited (receivers
and managers appointed) (in liquidation) & Others, Supreme Court of New South Wales
Proceedings No. 52431 of 2018 and Findlay & Another v DSHE Holdings Limited (receivers
and managers appointed) (in liquidation) & Others, Supreme Court of New South Wales
Proceedings No. 294069 of 2017 (June 23, 2019).

Expert Report of Frank C. Torchio in Tajdin Abdulla v. Canadian Solar Inc., Shawn Xiaohua Qu,
and Arthur Chien in the Superior Court of Justice, Ontario, Canada, Court File No. C-710-10
(May 27, 2019).

Deposition of Frank C. Torchio in Pedro Ramirez, Jr., Individually and on Behalf of All Others
Similarly Situated v. Exxon Mobil Corporation et al. in the United States District Court for the
Northern District of Texas, Dallas Division, Civil Action No. 3:16-CV-3111-K (March 20,
2019).

Expert Rebuttal Report of Frank C. Torchio in Pedro Ramirez, Jr., Individually and on Behalf of
All Others Similarly Situated v. Exxon Mobil Corporation et al. in the United States District
Court for the Northern District of Texas, Dallas Division, Civil Action No. 3:16-CV-3111-K
(March 1, 2019).

Expert Report of Frank C. Torchio in Clime Capital Limited v. UGL Pty Limited in the Federal
Court of Australia, Victoria Registry, No. VID 1390/2017 (February 5, 2019).


                                                3
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 44 of 65



Expert Response Report of Frank C. Torchio in Larry Crowley v WorleyParsons Limited ACN
096 090 158 in the Federal Court of Australia, New South Wales District Registry, General
Division, Case No. NSD 1292 of 2015 (January 31, 2019).

Expert Report of Frank C. Torchio in Pedro Ramirez, Jr., Individually and on Behalf of All
Others Similarly Situated v. Exxon Mobil Corporation et al. in the United States District Court
for the Northern District of Texas, Dallas Division, Civil Action No. 3:16-CV-3111-K
(December 21, 2018).

Expert Response Report of Frank C. Torchio in Inabu Pty Ltd as trustee for Alidas
Superannuation Fund CIMIC Group Limited in Federal Court of Australia, Australian Capital
Territory District Registry, General Division, Case No. ACD 93 of 2016 (November 28, 2018).

Expert Report of Frank C. Torchio in Mastoris & Another v DSHE Holdings Limited (receivers
and managers appointed) (in liquidation) & Others, Supreme Court of New South Wales
Proceedings No. 52431 of 2018 and Findlay & Another v DSHE Holdings Limited (receivers
and managers appointed) (in liquidation) & Others, Supreme Court of New South Wales
Proceedings No. 294069 of 2017 (October 31, 2018).

Expert Supplemental Report of Frank C. Torchio in Larry Crowley v WorleyParsons Limited
ACN 096 090 158 in the Federal Court of Australia, New South Wales District Registry, General
Division, Case No. NSD 1292 of 2015 (October 18, 2018).

Expert Report of Frank C. Torchio in Inabu Pty Ltd as trustee for Alidas Superannuation Fund
CIMIC Group Limited in Federal Court of Australia, Australian Capital Territory District
Registry, General Division, Case No. ACD 93 of 2016 (June 29, 2018).

Expert Report of Frank C. Torchio in David Scott Hopkins (As Trustee of the David Hopkins
Super Fund) v. Macmahon Holdings Limited in Federal Court of Australia, New South Wales
District Registry, General Division, Case No. NSD 1346 of 2015 (April 6, 2018).

Expert Report of Frank C. Torchio in Larry Crowley v WorleyParsons Limited ACN 096 090
158 in the Federal Court of Australia, New South Wales District Registry, General Division,
Case No. NSD 1292 of 2015 (April 2, 2018).

Expert Report of Frank C. Torchio in Findlay & Anor v DSHE Holdings Limited & Ors in the
Supreme Court of New South Wales, Equity Division, Case No. 2017/294069 (February 27,
2018).

Trial Testimony of Frank C. Torchio in The Lloyds/HBOS Litigation in the High Court of
Justice, Chancery Division, London, England, Case No. HC 2014 002092, HC 2014 001010, HC
2014 001387, HC 2014 001388, HC 2014 001389, HC 2015 000103, and HC 2015 000105
(December 21, 2017).

Statement of Opinions By Mr Torchio and Dr Unni in The Lloyds/HBOS Litigation in the High
Court of Justice, Chancery Division, London, England, Case No. HC 2014 002092, HC 2014
001010, HC 2014 001387, HC 2014 001388, HC 2014 001389, HC 2015 000103, and HC 2015
000105 (October 6, 2017).

                                                4
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 45 of 65



Expert Report of Frank C. Torchio in Isabel Newson v. OnX USA, LLC, et al. in the United
States District Court, District of New Jersey (Newark Vicinage), Civil Action No. 3:16-CV-
0276-MAS-DEA (August 14, 2017).

Expert Report of Frank C. Torchio in The Lloyds/HBOS Litigation in the High Court of Justice,
Chancery Division, London, England, Case No. HC 2014 002092, HC 2014 001010, HC 2014
001387, HC 2014 001388, HC 2014 001389, HC 2015 000103, and HC 2015 000105 (June 22,
2017).

Testimony of Frank C. Torchio at hearing in Deka Investment Gmbh v. Santander Consumer
USA Holdings Inc. in the United States District Court, Northern District of Texas, Dallas
Division, Case No. 3:15-CV-2129-K (May 31, 2017).

Expert Report of Frank C. Torchio in Claire R. McDonald v. Home Capital Group, Inc., Gerald
M. Soloway, Robert Morton, and Robert J. Blowes in the Superior Court of Justice, Ontario,
Canada, Court File No. 349/17CP (May 16, 2017).

Expert Report of Frank C. Torchio in Hemlock Semiconductor Corporation v. Kyocera
Corporation and Hemlock Semiconductor, LLC v. Kyocera Corporation in the United States
District Court, Eastern District of Michigan, Northern Division, Case No. 15-CV-11236-BC
(March 15, 2017).

Deposition of Frank C. Torchio in Deka Investment Gmbh v. Santander Consumer USA
Holdings Inc. in the United States District Court, Northern District of Texas, Dallas Division,
Case No. 3:15-CV-2129-K (January 31, 2017).

Expert Report of Frank C. Torchio in Deka Investment Gmbh v. Santander Consumer USA
Holdings Inc. in the United States District Court, Northern District of Texas, Dallas Division,
Case No. 3:15-CV-2129-K (December 2, 2016).

Joint Report of the Economic Experts in Blairgowrie Trading Ltd v. Allco Finance Group Ltd in
the Federal Court of Australia, New South Wales District Registry, General Division, No. NSD
1609 of 2013 (October 30, 2016).

Expert Report of Frank C. Torchio in Caason Investments Pty Limited v. Simon Xiao Fan Cao &
ORS in the Federal Court of Australia, New South Wales District Registry, General Division,
No. NSD 1558 of 2012 (October 20, 2016).

Expert Response Report of Frank C. Torchio in Blairgowrie Trading Ltd v. Allco Finance Group
Ltd in the Federal Court of Australia, New South Wales District Registry, General Division, No.
NSD 1609 of 2013 (September 22, 2016).

Deposition of Frank C. Torchio in Terry Wright v. Detour Gold Corporation and Gerald
Panneton. in the Superior Court of Justice, Ontario, Canada, Court File No.: CV-14-504010
(September 21, 2016).




                                                5
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 46 of 65



Expert Report of Frank C. Torchio in Celso Catucci and Nicole Aubin, Es Qualité Trustee of the
Aubin Family Trust v. Valeant Pharmaceuticals International Inc. et al., before the Superior
Court of Justice, Province of Quebec, District of Montreal, Court File No. 500-06-000783-163
(July 21, 2016).

Expert Report of Frank C. Torchio in re: Le Mouvement d’Education et de Defense des
Actionnaires (Medac), and Marc Lamoureux, as a person designated for Le Mouvement
d’Education et de Defense des Actionnaires (Medac) v. Manulife Financial Corporation, et al.,
before the Superior Court of Justice, Province of Quebec, District of Quebec City, Court File No.
200-06-000117-096 (July 8, 2016).

Joint Report of the Valuation Experts in Tobias Mitic v. OZ Minerals Limited in the Federal
Court of Australia, Victoria Registry, No. VID114/2014 (June 3, 2016).

Joint Report of the Economic Experts in Tobias Mitic v. OZ Minerals Limited in the Federal
Court of Australia, Victoria Registry, No. VID114/2014 (May 25, 2016).

Expert Response Report of Frank C. Torchio in Tobias Mitic v. OZ Minerals Limited in the
Federal Court of Australia, Victoria Registry, No. VID114/2014 (April 8, 2016).

Expert Report of Frank C. Torchio in Blairgowrie Trading Ltd v. Allco Finance Group Ltd in the
Federal Court of Australia, New South Wales District Registry, General Division, No. NSD 1609
of 2013 (March 17, 2016).

Deposition of Frank C. Torchio in Bausch & Lomb Inc., v. Faezeh Mona Sarfarazi, Western
District of New York, Case No. 6:09-cv-06041-EAW (February 29, 2016).

Expert Response Report of Frank C. Torchio in Earglow Pty Limited v. Newcrest Mining Ltd in
the Federal Court of Australia, Victoria District Registry, No. VID 406 of 2014 (January 21,
2016).

Supplemental Affidavit of Frank C. Torchio in Terry Wright v. Detour Gold Corporation and
Gerald Panneton. in the Superior Court of Justice, Ontario, Canada, Court File No.: CV-14-
504010 (January 8, 2016).

Declaration of Frank C. Torchio in Securities and Exchange Commission against CR Intrinsic
Investors, et al., United States District Court for the Southern District of New York, No. 12 Civ.
8466 (VM) (December 10, 2015).

Trial Testimony of Frank C. Torchio in United States of America v. Donald L. Blankenship,
United States District Court for the Southern District of West Virginia, Case No. 5:14-cr-00244
(November 9, 2015).

Expert Report of Frank C. Torchio in Tobias Mitic v. OZ Minerals Limited in the Federal Court
of Australia, Victoria Registry, No. VID114/2014 (October 27, 2015).

Expert Report of Frank C. Torchio in Earglow Pty Limited v. Newcrest Mining Ltd in the
Federal Court of Australia, Victoria District Registry, No. VID 406 of 2014 (October 6, 2015).

                                                 6
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 47 of 65



Expert Report of Frank C. Torchio in Bausch & Lomb Inc., v. Faezeh Mona Sarfarazi, Western
District of New York, Case No. 6:09-cv-06041-EAW (September 30, 2015).

Joint Memorandum of Experts in Ipay Express Pte Limited & Ors v Macquarie Equities Limited
in the Federal Court of Australia, New South Wales District Registry, NSD508/2012 (August 21,
2015).

Trial Testimony of Frank C. Torchio in Niall Iain MacFirbhisgh et al. v. CI Trustees &
Executors Limited et al. in the Royal Court of the Island of Jersey, File no: 2009/448, (July 21,
2015).




                                                 7
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 48 of 65
                                         Exhibit B
                                    Materials Relied Upon


Court Filings

       Complaint filed in the Southern District of New York on December 9, 2016.
       Third Amended Complaint filed in the Southern District of New York on June 14, 2019.
       Answer to Third Amended Complaint filed in the Southern District of New York on June 24,
           2019.
       Order of Hon. Matthew A. Rosenbaum, J.S.C. in Alexbay, LLC v. Eber Bros. Wine & Liquor
           Corp., et al. (Sup. Ct., Monroe County, Index No. 2012-1919) dated May 23, 2012.

Bates-Stamped Documents

       Bates No. CNB000030, Minutes from meeting of the Officers of the Trust of Allen Eber August
           18, 2011.
       Bates Nos. EB-00001363-6, Line of Credit Note.
       Bates Nos. EB-00016856-68, Sale of Eber-CT to Eder-Goodman.
       Bates Nos. EB-00017819-68, Valuation in response to an inquiry from the Pension Benefit
           Guaranty Corporation.
       Bates Nos. EB-00017871-3, Line of Credit Note.
       Bates Nos. EB-00017906-16, Guaranty.
       Bates Nos. EB-00017917-29, Security Agreement.
       Bates Nos. EB-00017934-6, Assignment of Note and Security Agreement.
       Bates Nos. EB-00017937-9, Notice to Debtor from Alexbay to Eber W&L.
       Bates Nos. EB-00019097-116, Eber Metro Tax Return for fiscal year ending May 31, 2012.
       Bates Nos. EB-00019482-96, Eber-Connecticut, LLC Independent Auditors’ Report, Financial
           Statements and Supplemental Schedules for the years ended May 31, 2008 and 2007.
       Bates Nos. EB-00019497-509, Eber-Connecticut, LLC Independent Auditors’ Report, Financial
           Statements and Supplemental Schedules for the years ended May 31, 2010 and 2009.
       Bates Nos. EB-00019510-22, Eber-Connecticut, LLC Independent Auditors’ Report, Financial
           Statements and Supplemental Schedules for the years ended May 31, 2012 and 2011.
       Bates Nos. EB-00020230-4, Eber W&L Tax Return for fiscal year ending May 31, 2012.
       Bates Nos. EB-00022190-3, Unanimous Written Consent in Lieu of a Meeting of the Board of
           Directors.
       Bates Nos. EB-00022871-908, Amended and Restated Limited Liability Company Agreement of
           Eber-Connecticut, LLC.
       Bates Nos. EB-00023745-78, Decision and Order of Honorable J. Scott Odorisi.
       Bates Nos. EB-00025860-71, Merger of Slocum & Sons with and into Eber-CT dated April 29,
           2005.
       Bates Nos. EB-00026433-4, Extracted Pages from Loan Ledger.
       Bates Nos. EB-00030896-9, Affidavit of Confession of Judgment.
       Bates Nos. EB-00030932-3, Stipulation of Settlement.
       Bates Nos. EB-00032632-707, Summons and Complaint.
       Bates Nos. EB-00032782-33269, Slocum & Sons and Eber-CT merger-related documents.
       Bates Nos. EB-00033279-747, Slocum & Sons Due Diligence Binder.
       Bates Nos. EB-00033748-60, Stock Purchase Agreement.




Forensic Economics, Inc.                                                                Page 1 of 2
   Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 49 of 65
                                         Exhibit B
                                    Materials Relied Upon

Other Materials
      Bank of America Merrill Lynch database. Source: Bloomberg.
      Regulations of Connecticut State Agencies, TITLE 30. Intoxicating Liquors, §§ 30-6-A1—30-6-
          F4. Source: Counsel.
      Letter from Mr. Lester Eber to Mr. Lee F. Hager of Southern dated August 29, 2007.
      Letter from Michael A. Gallagher, Benefits Management Inc. to Wendy Eber dated December 19,
          2018.
      Source used for transaction and trading comparable financial information: Capital IQ.
      Source for various market multiples: Capital IQ.
      All other materials and sources referenced in the Report or Exhibits.




Forensic Economics, Inc.                                                              Page 2 of 2
                           Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 50 of 65

                                                                   Exhibit C-1
                                                        Eder-Goodman Transaction
                                                         (as of January 29, 2008)

                            [1]    Total Price                                             $4,500,000
                            [2]    Premium for additional rights                           $1,800,000
                            [3]    Adjusted Price (PC)                                     $2,700,000
                            [4]    Percentage Ownership (%)                                       15%
                            [5]    Equity (EC)                                            $18,000,000
                            [6]    Debt (DC)                                              $10,870,421
                            [7]    Cash (CC)                                               $6,144,197
                            [8]    Enterprise Value (EVC)                                 $22,726,224
                            [9]    Revenue (RC)                                           $43,244,059
                            [10]   Enterprise Value/Revenue Multiple (EVC/RC)                     0.53
                                                                  V           C
                            [11]   Multiple Adjustment (EVM/RM ÷ EVM/RM )                         0.88
                            [12]   Adjusted Enterprise Value/Revenue Multiple (AEVC/RC)           0.46
                            [13]   Revenue for Eber-CT (RS)                               $36,383,755
                            [14]   Implied Enterprise Value for Eber-CT (EVS)             $16,901,932
                            [15]   Debt for Eber-CT (DS)                                   $3,590,000
                            [16]   Preferred for Eber-CT (PS)                              $4,500,000
                            [17] Cash for Eber-CT (CS)                                      $586,188
                            [18] Market Value of Equity for Eber-CT (ES)                   $9,398,120




Forensic Economics, Inc.                                                                                 p. 1 of 2
                           Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 51 of 65

                                                                     Exhibit C-1
                            Notes:
                            * The terms here are based on those described in the Report, ¶57.
                            [1] Purchase price. EB-00016856.
                            [2] = to $1.13 million (rights of priority) plus $0.68 million (ROFR value). See Report,
                                 Section VII.B.ii. for a description of the rights of priority and ROFR value.
                            [3]    = [1] - [2].
                            [4]    Percent of company sold. EB-00016856.
                            [5]    = [3] / [4].
                            [6]    Debt outstanding near time of transaction, consisting of: $1.5 million line of credit, plus
                                   $7.6 million Due to Affiliate, less $1.7 million Due from Affiliate, less $0.95 million
                                   Due to Affiliate capitalized to equity. EB-00019485-7. Also includes the $4.5 million
                                   preferred-like security from Eder-Goodman.
                            [7]    Fiscal year 2007 cash prior to transaction of $0.144 million. EB-00019485. Also
                                   includes the $1.5 million line of credit and $4.5 million cash received from Eder-
                            [8]    = [5] + [6] - [7].
                            [9]    Fiscal year 2008 revenue. EB-00019487.
                            [10]   = [8] / [9].
                            [11]   Change in market multiples from 1/29/2008 (8.10) to 5/23/2012 (7.16). Only
                                   companies that have multiples on both dates are used. Source: Capital IQ.
                            [12]   = [10] x [11].
                            [13]   Fiscal year 2012 revenue. EB-00019515.
                            [14]   = [12] x [13].
                            [15]   Fiscal year 2012 debt outstanding near Valuation Date. EB-00019514. The items
                                   included are: Demand note payable of $0.5 million; Current portion of term note
                                   payable of $0.206 million; and Term note payable, net of current portion of $2.9
                                   million.
                            [16] Eder-Goodman preferred equity position.
                            [17] Fiscal year 2012 cash near Valuation Date. EB-00019513.
                            [18] = [14] - [15] - [16] + [17], as of May 23, 2012.




Forensic Economics, Inc.                                                                                                         p. 2 of 2
                           Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 52 of 65

                                                                   Exhibit C-2
                                                      Southern Wine & Spirits Offer
                                                         (as of August 29, 2007)

                            [1]    Total Price                                             $3,000,000
                            [2]    Premium for additional rights                            $450,000
                            [3]    Adjusted Price (PC)                                     $2,550,000
                            [4]    Percentage Ownership (%)                                       15%
                            [5]    Equity (EC)                                            $17,000,000
                            [6]    Debt (DC)                                               $7,320,849
                            [7]    Cash (CC)                                               $1,644,197
                            [8]    Enterprise Value (EVC)                                 $22,676,652
                            [9]    Revenue (RC)                                           $42,386,508
                            [10]   Enterprise Value/Revenue Multiple (EVC/RC)                     0.53
                                                                  V           C
                            [11]   Multiple Adjustment (EVM/RM ÷ EVM/RM )                         0.84
                            [12]   Adjusted Enterprise Value/Revenue Multiple (AEVC/RC)           0.45
                            [13]   Revenue for Eber-CT (RS)                               $36,383,755
                            [14]   Implied Enterprise Value for Eber-CT (EVS)             $16,411,833
                            [15]   Debt for Eber-CT (DS)                                   $3,590,000
                            [16]   Preferred for Eber-CT (PS)                              $4,500,000
                            [17]   Cash for Eber-CT (CS)                                    $586,188
                            [18]   Market Value of Equity for Eber-CT (ES)                 $8,908,021




Forensic Economics, Inc.                                                                                 p. 1 of 2
                           Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 53 of 65

                                                                     Exhibit C-2
                            Notes:
                            * The terms here are based on those described in the Report, ¶57.
                            [1] Offer price. See letter from Lester Eber to Mr. Lee F. Hager of Southern dated August
                                 29, 2007.
                            [2]    = [1] x 15%. See Report, Section VII.B.ii. for a description of the ROFR value.
                            [3]    = [1] - [2].
                            [4]    Percent of company negotiated to be potentially sold. See letter from Lester Eber to
                                   Mr. Lee F. Hager of Southern dated August 29, 2007.
                            [5]    = [3] / [4].
                            [6]    Debt outstanding near time of potential transaction, consisting of: $1.5 million line of
                                   credit, plus $7.6 million Due to Affiliate, less $1.7 million Due from Affiliate, less
                                   $0.95 million Due to Affiliate capitalized to equity. EB-00019485-7.
                            [7]    Fiscal year 2007 cash prior to potential transaction of $0.144 million. EB-00019485.
                            [8]    = [5] + [6] - [7].
                            [9]    Fiscal year 2008 revenue. EB-00019487.
                            [10]   = [8] / [9].
                            [11]   Change in market multiples from 8/29/2007 (8.67) to 5/23/2012 (7.31). Only
                                   companies that have multiples on both dates are used. Source: Capital IQ.
                            [12]   = [10] x [11].
                            [13]   Fiscal year 2012 revenue. EB-00019515.
                            [14]   = [12] x [13].
                            [15]   Fiscal year 2012 debt outstanding near Valuation Date. EB-00019514. The items
                                   included are: Demand note payable of $0.5 million; Current portion of term note
                                   payable of $0.206 million; and Term note payable, net of current portion of $2.9
                                   million.
                            [16] Eder Goodman preferred equity position.
                            [17] Fiscal year 2012 cash near Valuation Date. EB-00019513.
                            [18] = [14] - [15] - [16] + [17], as of May 23, 2012.




Forensic Economics, Inc.                                                                                                      p. 2 of 2
                           Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 54 of 65

                                                                    Exhibit C-3
                                                      Polebridge Bowman Transaction
                                                            (as of May 28, 2010)

                            [1]    Total Price                                              $350,000
                            [2]    Discount for additional rights                            $61,765
                            [3]    Adjusted Price (PC)                                      $411,765
                            [4]    Percentage Ownership (%)                                        6%
                            [5]    Equity (EC)                                             $6,862,745
                            [6]    Debt (DC)                                               $8,400,000
                            [7]    Cash (CC)                                                $306,058
                            [8]    Enterprise Value (EVC)                                 $14,956,687
                            [9]    Revenue (RC)                                           $36,552,221
                            [10]   Enterprise Value/Revenue Multiple (EVC/RC)                     0.41
                                                                  V           C
                            [11]   Multiple Adjustment (EVM/RM ÷ EVM/RM )                         0.90
                            [12]   Adjusted Enterprise Value/Revenue Multiple (AEVC/RC)           0.37
                            [13]   Revenue for Eber-CT (RS)                               $36,383,755
                            [14]   Implied Enterprise Value for Eber-CT (EVS)             $13,446,391
                            [15]   Debt for Eber-CT (DS)                                   $3,590,000
                            [16]   Preferred for Eber-CT (PS)                              $4,500,000
                            [17]   Cash for Eber-CT (CS)                                    $586,188
                            [18]   Market Value of Equity for Eber-CT (ES)                 $5,942,579




Forensic Economics, Inc.                                                                                 p. 1 of 2
                           Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 55 of 65

                                                                   Exhibit C-3
                            Notes:
                            * The terms here are based on those described in the Report, ¶57.
                            [1] Purchase price. EB-00022190.
                            [2] Discount for seller's ROFR. See Report Section VII.B.iv.
                            [3] = [1] - [2].
                            [4] Percent of company sold. EB-00022190.
                            [5] = [3] / [4].
                            [6] Fiscal year 2010 debt outstanding near time of transaction. EB-00019501. Also
                                 includes the $4.5 million preferred-like security from Eder-Goodman.
                            [7]    Fiscal year 2010 cash near time of transaction. EB-00019500.
                            [8]    = [5] + [6] - [7].
                            [9]    Fiscal year 2010 revenue. EB-00019502.
                            [10]   = [8] / [9].
                            [11]   Change in market multiples from 5/28/2010 (7.85) to 5/23/2012 (7.09). Only
                                   companies that have multiples on both dates are used. Source: Capital IQ.
                            [12]   = [10] x [11].
                            [13]   Fiscal year 2012 revenue. EB-00019515.
                            [14]   = [12] x [13].
                            [15]   Fiscal year 2012 debt outstanding near Valuation Date. EB-00019514. The items
                                   included are: Demand note payable of $0.5 million; Current portion of term note
                                   payable of $0.206 million; and Term note payable, net of current portion of $2.9
                                   million.
                            [16] Eder Goodman preferred equity position.
                            [17] Fiscal year 2012 cash near Valuation Date. EB-00019513.
                            [18] = [14] - [15] - [16] + [17], as of May 23, 2012.




Forensic Economics, Inc.                                                                                              p. 2 of 2
                           Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 56 of 65

                                                                   Exhibit C-4
                                            Prospect Beverages (Comparable Transaction)
                                                         (as of July 5, 2001)

                            [1]    Total Price                                             N/A
                            [2]    Premium for additional rights                           N/A
                            [3]    Adjusted Price (PC)                                     N/A
                            [4]    Percentage Ownership (%)                                N/A
                            [5]    Equity (EC)                                             N/A
                            [6]    Debt (DC)                                               N/A
                            [7]    Cash (CC)                                               N/A
                            [8]    Enterprise Value (EVC)                                  $5,130,000
                            [9]    Revenue (RC)                                           $18,140,000
                            [10]   Enterprise Value/Revenue Multiple (EVC/RC)                     0.28
                                                                  V           C
                            [11]   Multiple Adjustment (EVM/RM ÷ EVM/RM )                         0.80
                            [12]   Adjusted Enterprise Value/Revenue Multiple (AEVC/RC)           0.23
                            [13]   Revenue for Eber-CT (RS)                               $36,383,755
                            [14]   Implied Enterprise Value for Eber-CT (EVS)              $8,199,319
                            [15]   Debt for Eber-CT (DS)                                   $3,590,000
                            [16]   Preferred for Eber-CT (PS)                              $4,500,000
                            [17]   Cash for Eber-CT (CS)                                    $586,188
                            [18]   Market Value of Equity for Eber-CT (ES)                  $695,507




Forensic Economics, Inc.                                                                                 p. 1 of 2
                           Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 57 of 65

                                                                  Exhibit C-4
                            Notes:
                            * The terms here are based on those described in the Report, ¶57.
                            [1] N/A
                            [2] N/A
                            [3] N/A
                            [4] N/A
                            [5] N/A
                            [6] N/A
                            [7] N/A
                            [8] Enterprise value for Prospect Beverages. Source: Capital IQ.
                            [9] Revenue for Prospect Beverages. Source: Capital IQ.
                            [10] = [8] / [9].
                            [11] Change in market multiples from 7/5/2001 (7.04) to 5/23/2012 (5.61). Only companies
                                 that have multiples on both dates are used. Source: Capital IQ.
                            [12] = [10] x [11].
                            [13] Fiscal year 2012 revenue. EB-00019515.
                            [14] = [12] x [13].
                            [15] Fiscal year 2012 debt outstanding near Valuation Date. EB-00019514. The items
                                 included are: Demand note payable of $0.5 million; Current portion of term note
                                 payable of $0.206 million; and Term note payable, net of current portion of $2.9
                                 million.
                            [16] Eder Goodman preferred equity position.
                            [17] Fiscal year 2012 cash near Valuation Date. EB-00019513.
                            [18] = [14] - [15] - [16] + [17], as of May 23, 2012.




Forensic Economics, Inc.                                                                                               p. 2 of 2
                           Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 58 of 65

                                                                   Exhibit C-5
                                                Farmer Bros. Co. (Trading Comparable)
                                                         (as of May 23, 2012)

                            [1]    Total Price                                              N/A
                            [2]    Premium for additional rights                            N/A
                            [3]    Adjusted Price (PC)                                      N/A
                            [4]    Percentage Ownership (%)                                 N/A
                            [5]    Equity (EC)                                              N/A
                            [6]    Debt (DC)                                                N/A
                            [7]    Cash (CC)                                                N/A
                            [8]    Enterprise Value (EVC)                                 $123,400,000
                            [9]    Revenue (RC)                                           $493,700,000
                            [10]   Enterprise Value/Revenue Multiple (EVC/RC)                      0.25
                                                                 V           C
                            [11]   Multiple Adjustment (EVM/RM ÷ EVM/RM )                          1.00
                            [12]   Adjusted Enterprise Value/Revenue Multiple (AEVC/RC)            0.25
                            [13]   Revenue for Eber-CT (RS)                                $36,383,755
                            [14]   Enterprise Value for Eber-CT (EVS)                       $9,094,096
                            [15]   Debt for Eber-CT (DS)                                    $3,590,000
                            [16]   Preferred for Eber-CT (PS)                               $4,500,000
                            [17]   Cash for Eber-CT (CS)                                     $586,188
                            [18]   Market Value of Equity for Eber-CT (ES)                  $1,590,284




Forensic Economics, Inc.                                                                                  p. 1 of 2
                           Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 59 of 65

                                                                   Exhibit C-5
                            Notes:
                            * The terms here are based on those described in the Report, ¶57.
                            [1] N/A
                            [2] N/A
                            [3] N/A
                            [4] N/A
                            [5] N/A
                            [6] N/A
                            [7] N/A
                            [8] Enterprise value for Farmer Brothers. Source: Capital IQ.
                            [9] Revenue for Farmer Brothers. Source: Capital IQ.
                            [10] = [8] / [9].
                            [11] = 1.00 because analysis is contemperaneous to the Valuation Date and no adjustment is
                                 necessary.
                            [12]   = [10] x [11].
                            [13]   Fiscal year 2012 revenue. EB-00019515.
                            [14]   = [12] x [13].
                            [15]   Fiscal year 2012 debt outstanding near Valuation Date. EB-00019514. The items
                                   included are: Demand note payable of $0.5 million; Current portion of term note
                                   payable of $0.206 million; and Term note payable, net of current portion of $2.9
                                   million.
                            [16] Eder Goodman preferred equity position.
                            [17] Fiscal year 2012 cash near Valuation Date. EB-00019513.
                            [18] = [14] - [15] - [16] + [17], as of May 23, 2012.




Forensic Economics, Inc.                                                                                                 p. 2 of 2
                              Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 60 of 65
                                                                  Exhibit D
                                             Market Value of Equity for Eber Metro and Eber W&L

                                                   Farmer Bros. Co.      Polebridge Bowman          Eder-Goodman       Southern Offer    Prospect Beverages
Year                                                    2012                    2010                     2008              2007                2001

Eber-CT Market Value of Equity             [1]          $1,590,284              $5,942,579              $9,398,120         $8,908,021           $695,507

Eber Metro's Ownership                     [2]          $1,478,029              $5,523,103              $8,734,723         $8,279,220           $646,413


Eber Metro Liabilities                     [3]         $11,138,680             $11,138,680             $11,138,680       $11,138,680         $11,138,680

Eber Metro - Other Assets                  [4]            $360,728                $360,728                $360,728          $360,728            $360,728

Eber Metro Market Value of Equity          [5]         ($9,299,923)             ($5,254,849)            ($2,043,229)      ($2,498,733)       ($10,131,540)




Eber W&L Liabilities                       [6]         $11,465,629             $11,465,629             $11,465,629       $11,465,629         $11,465,629

Eber W&L - Other Assets                    [7]            $362,979                $362,979                $362,979          $362,979            $362,979

Eber W&L Market Value of Equity            [8]         ($9,624,621)             ($5,579,547)            ($2,367,926)      ($2,823,430)       ($10,456,237)

Notes:
[1] See respective Exhibit C, line [18], for estimate of Eber-CT market value of equity as of Valuation Date.
[2] = 79%/85% multiplied by [1].
[3] Eber Metro Liabilities. See figure in Report, Section VI.
[4] Eber Metro - Other Assets. See figure in Report, Section VIII.
[5] = respective [2] minus [3] plus [4].
[6] Eber W&L Liabilities. See figure in Report, Section VI.
[7] Eber W&L - Other Assets. See figure in Report, Section VIII.
[8] = respective [2] minus [6] plus [7].




Forensic Economics, Inc.
Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 61 of 65


                               Exhibit E




                                                                         EB-00022891
Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 62 of 65


                               Exhibit E




                                                                         EB-00022892
Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 63 of 65


                               Exhibit E




                                                                         EB-00022893
Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 64 of 65


                               Exhibit E




                                                                         EB-00022894
Case 1:16-cv-09517-LAK-KHP Document 266-6 Filed 11/09/19 Page 65 of 65


                               Exhibit E




                                                                         EB-00022895
